Case 20-41308          Doc 29      Filed 03/10/20 Entered 03/10/20 10:27:51                     Main Document
                                               Pg 1 of 56


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                                   )   Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )   Case No. 20-41308-659
                                                         )
                           Debtors.1                     )   (Joint Administration Requested)
                                                         )
                                                         )   Hearing Date: March 11, 2020
                                                         )   Hearing Time: 10:00 a.m. (Central Time)
                                                         )   Hearing Location: Courtroom 7 North

           DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POST-PETITION FINANCING,
          (B) GRANT SENIOR SECURED PRIMING LIENS AND SUPERPRIORITY
     ADMINISTRATIVE EXPENSE CLAIMS, AND (C) UTILIZE CASH COLLATERAL;
            (II) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
           SECURED PARTIES; (III) MODIFYING THE AUTOMATIC STAY; AND
      (IV) SCHEDULING FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

                  Foresight Energy, L.P. (“FELP”) and its affiliated debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”) in the above captioned

chapter 11 cases (the “Chapter 11 Cases”) respectfully state as follows in support of this motion

(this “Motion”):




1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.
Case 20-41308           Doc 29    Filed 03/10/20 Entered 03/10/20 10:27:51                     Main Document
                                              Pg 2 of 56


                                              Preliminary Statement2

                  1.      Prior to the filing of these Chapter 11 Cases, the Debtors, after protracted

good faith and arm’s length negotiations with their prepetition secured creditors, successfully

negotiated the terms of a Restructuring Support Agreement (as defined herein), pursuant to

which the Debtors intend to consummate a broadly consensual restructuring of the Debtors’

balance sheet, enabling the Debtors to competitively reposition themselves for success. In

connection with these hard fought negotiations, the Debtors obtained agreement from their

prepetition secured creditors to provide a much-needed postpetition debtor-in-possession

financing facility and access to cash collateral, as described below. The DIP Facility (as defined

herein) will allow the Debtors to consummate their contemplated restructuring, to honor

employee wages and benefits, procure goods and services integral to the Debtors’ mining

operations, fund operational expenses, pay administrative expenses, and allow the Debtors to

maintain positive relationships with all stakeholders. Satisfaction of these key obligations is

necessary to preserve and maintain the value of the Debtors’ estates to maximize value for all

stakeholders.

                  2.      By this Motion, the Debtors seek approval of the DIP Facility, as well as

the use of the Pre-Petition Lenders’ Collateral, including Cash Collateral (each as defined

below). Together, this relief will provide the Debtors the liquidity it needs to execute its

consensual restructuring, and will demonstrate to the market that the Debtors’ business has the

support of its key stakeholders.

                  3.      The DIP Facility consists of a superpriority senior secured $175 million

term loan facility, which is comprised of (i) a new money multi-draw term loan facility in an


2
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Interim
    Order or the applicable DIP Financing Documents.

                                                        2
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                             Pg 3 of 56


aggregate amount of $100 million, $55 million of which will be available upon entry of the

Interim Order, and (ii) a term loan facility in an aggregate principal amount of $75 million,

which shall, upon entry of the Final Order, convert or refinance the First Lien Claims of the DIP

Lenders into the DIP Facility on a pro rata basis based upon the DIP Lenders’ new money

commitments.

                  4.      The DIP Facility demonstrates substantial support provided to the Debtors

by their prepetition creditors notwithstanding the volatility of existing coal markets. More

specifically, certain of the Debtors’ prepetition secured first lien term and revolving lenders and

secured second lien noteholders are party to both the DIP Facility and the Restructuring Support

Agreement, and have committed to provide the full amount of the DIP Facility.

                  5.      As set forth below, access to the DIP Facilities and cash collateral within

the meaning of Bankruptcy Code section 363(a) (the “Cash Collateral”) is critical to the Debtors’

ability to continue to operate and to permit the Debtors to maximize value for all stakeholders.

Moreover, the Restructuring Support Agreement provides the Debtors with a path to

consummate a restructuring that already enjoys broad creditor support, as demonstrated by the

Restructuring Support Agreement.

                  6.      In addition, the Debtors believe that the DIP Facility represents the only

and best terms the Debtors could obtain under the circumstances. Over the past several months,

the Debtors have worked with their advisors to explore strategic alternatives and devise a

liquidity solution for their business. This process involved seeking to obtain financing from

(i) their existing creditors on an out-of-court basis, (ii) third-party sources in connection with a

potential financing secured by receivables, and (iii) either third-party sources or their pre-petition

lenders secured by certain unencumbered assets.             All of these efforts were ultimately



                                                   3
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                             Pg 4 of 56


unsuccessful.

                  7.      In anticipation of the filing of these Chapter 11 Cases, concurrently with

negotiating the terms of the proposed DIP Facility, the Debtors—working closely with their

advisors—conducted a competitive process for third-party DIP financing proposals by contacting

21 parties. As a product of these efforts, which included providing marketing materials to

prospective lenders, and entering into a confidentiality agreement with one (1) prospective

lenders, no third parties submitted any actionable indication of interest, term sheets or definitive

offers to provide alternative DIP financing.

                  8.      Accordingly, for these reasons, and for the reasons set forth below, in the

Herman Declaration, the Boyko Declaration and the First Day Declarations, the Debtors firmly

believe that entry into the DIP Facility, which provides the cash needed to consummate the

transactions contemplated by the Restructuring Support Agreement, will avoid irreparable harm

to operations (through immediate access to funding under the Interim Order), will maximize the

value of the Debtors’ estates for the benefit of their respective stakeholders, is a prudent exercise

of the Debtors’ business judgment, and should be approved by the Court.

                                               Relief Requested

                  9.      By this Motion, the Debtors seek entry of an interim order substantially in

the form of the “Interim Order” delivered to the Court, and a final order (the “Final Order,” and

both such orders, the “DIP Orders”), pursuant to sections 105, 361, 362, 363, 364, 503, 506(c)

and 507 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2002, 4001, 6003,

6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the

Local Rules of Bankruptcy Procedure for the Eastern District of Missouri (the “Local

Bankruptcy Rules”):



                                                   4
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                             Pg 5 of 56


         (a)      authorization for Foresight Energy LLC, in its capacity as borrower (the
                  “Borrower”), to obtain postpetition financing, and for each of the other Debtors to
                  guarantee unconditionally (the “Guarantors”), on a joint and several basis, the
                  Borrower’s obligations in connection with a debtor-in-possession financing,
                  comprising a superpriority senior secured multiple-draw term loan facility in an
                  aggregate principal amount of up to $175,000,000.00 (the “DIP Facility”), which
                  consists of, (i) new money multi-draw term loan facility in an aggregate principal
                  amount of $100,000,000.00 (the commitments thereunder, the “New Money DIP
                  Commitments” and the loans advanced thereunder, the “New Money DIP Loans”)
                  to be funded by certain Prepetition First Lien Lenders (as defined herein) and
                  Prepetition Second Lien Noteholders (as defined herein), and (ii) a term loan
                  facility in an aggregate principal amount of $75,000,000.00, which shall (A) roll-
                  up the Prepetition First Lien Debt (as defined herein), as further described in the
                  DIP Facility and the Restructuring Support Agreement (as defined below), held
                  by the participating Prepetition First Lien Lenders (or one or more of their
                  respective affiliates or any investment advisory client managed or advised by such
                  participating Prepetition First Lien Lenders) into the DIP Facility on a pro rata
                  basis based on each such participating Prepetition First Lien Lender’s New
                  Money DIP Commitments (such rolled-up debt, the “Roll-Up Loans” and,
                  together with the New Money DIP Loans, the “DIP Loans”), (C) be issued under
                  the DIP Facility on a pari passu basis with the New Money DIP Loans, and (D)
                  be approved in its entirety upon entry of and pursuant to the Final Order;

         (b)      authorization for the Debtors to enter into that certain Senior Secured
                  Superpriority Debtor-In-Possession Credit and Guaranty Agreement among the
                  Borrower, the Guarantors, the lenders from time to time party thereto
                  (collectively, the “DIP Lenders”), and Cortland Capital Market Services LLC, as
                  administrative agent and collateral agent (in such capacities, the “DIP Agent” and,
                  together with the DIP Lenders, the “DIP Parties”) (as amended, restated or
                  otherwise modified from time to time in accordance with the terms thereof, the
                  “DIP Credit Agreement,” together with all agreements, documents, and
                  instruments delivered or executed in connection therewith, including, without
                  limitation, that certain Restructuring Support Agreement, dated as of March 10,
                  2020 (the “Restructuring Support Agreement”), as it relates to the commitments
                  of the Backstop Parties (as defined herein) to fund the New Money DIP
                  Commitments, the “DIP Documents”), which shall be in substantially the same
                  form attached hereto as Exhibit A, and to perform their respective obligations
                  thereunder and all such other and further acts as may be necessary, appropriate, or
                  desirable in connection with the DIP Documents;

         (c)      authorization for the Debtors (x) to use the proceeds of the New Money DIP
                  Loans and the Prepetition Collateral (as defined herein), including Cash Collateral
                  (as defined herein), in accordance with the terms hereof, including pursuant to the
                  Cash Flow Forecast (as defined herein) as further described herein, to pay fees
                  and interest under the DIP Facility, to cash collateralize certain letters of credit
                  issued and outstanding under the Prepetition First Lien Credit Documents (as
                  defined herein) to provide working capital for, and for other general corporate

                                                   5
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                             Pg 6 of 56


                  purposes of, the Debtors, including for payment of any Adequate Protection
                  Obligations (as defined herein) and (y) to effectuate the Roll-Up Loans;

         (d)      the granting of adequate protection to (x) the term lenders (the “Prepetition First
                  Lien Term Loan Lenders”) and revolving lenders (the “Prepetition First Lien
                  Revolving Lenders” and, collectively with the Prepetition First Lien Term Loan
                  Lenders, the “Prepetition First Lien Lenders”) under the Credit and Guaranty
                  Agreement, dated as of March 28, 2017 (as amended, restated, amended and
                  restated, waived, supplemented, or otherwise modified, the “Prepetition First Lien
                  Credit Agreement” and, all security, pledge and guaranty agreements and all other
                  documentation executed in connection with the foregoing, each as amended,
                  supplemented or otherwise modified, the “Prepetition First Lien Credit
                  Documents”), by and among Foresight Energy LLC, as borrower, the guarantors
                  party thereto, (collectively with the borrower, the “Obligors”), The Huntington
                  National Bank, as facilities administrative agent (in such capacity, the
                  “Prepetition First Lien Administrative Agent”), Lord Securities Corporation, as
                  term administrative agent (in such capacity, the “Prepetition First Lien Term Loan
                  Agent,” and together with Lord Securities Corporation in its capacity as collateral
                  trustee under the Collateral Trust Agreement (as defined below), the “Prepetition
                  Collateral Trustee” and the Prepetition First Lien Administrative Agent, the
                  “Prepetition First Lien Agents”; and the Prepetition First Lien Agents, together
                  with the Prepetition First Lien Lenders, the “Prepetition First Lien Parties”), and
                  the Prepetition First Lien Lenders and (y) the noteholders (collectively, the
                  “Prepetition Second Lien Noteholders”) under the Indenture, dated as of March
                  28, 2017 (as amended, supplemented or otherwise modified, the “Prepetition
                  Second Lien Indenture” and, together with all security, pledge and guaranty
                  agreements and all other documentation executed in connection with the
                  foregoing, each as amended, supplemented or otherwise modified, the
                  “Prepetition Second Lien Documents” and, together with the First Lien Credit
                  Documents, the “Prepetition Credit Documents”) among Foresight Energy LLC
                  and Foresight Energy Finance Corporation, as co-issuers, the guarantors party
                  thereto and Wilmington Trust, National Association as trustee for the Prepetition
                  Second Lien Noteholders (together with the collateral agent for the Prepetition
                  Second Lien Noteholders, the “Prepetition Second Lien Indenture Trustee” and
                  together with the Prepetition Second Lien Noteholders, the “Prepetition Second
                  Lien Parties,” and the Prepetition Second Lien Indenture Trustee, together with
                  the Prepetition First Lien Agents, the “Prepetition Agents”; and the Prepetition
                  Agents collectively with the Prepetition First Lien Lenders, and the Prepetition
                  Second Lien Noteholders, the “Prepetition Secured Parties”);

         (e)      granting of adequate protection to the Prepetition Secured Parties with respect to,
                  among other things, the use of their Cash Collateral and the Prepetition Collateral
                  (as defined below);

         (f)      authorization for the Debtors to pay, on a final and irrevocable basis, the
                  principal, interest, fees, expenses, and other amounts payable under the DIP
                  Documents as such become earned, due and payable, including, without

                                                   6
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51               Main Document
                                             Pg 7 of 56


                  limitation, the Upfront Fee (as defined herein), the Put Option Premium (as
                  defined herein), the Exit Premium (as defined herein), the Delayed Draw Term
                  Loan Commitment Fee (as defined herein), letter of credit fees, agency fees, audit
                  fees, appraisal fees, valuation fees, administrative and collateral agents’ fees, and
                  the reasonable fees and disbursements of the DIP Agents’ and DIP Lenders’
                  attorneys, advisors, accountants, appraisers, bankers and other consultants, all to
                  the extent provided in, and in accordance with, the DIP Documents;

         (g)      the granting of valid, enforceable, non-avoidable and fully perfected first priority
                  liens on and senior security interests in all of the property, assets and other
                  interests in property and assets of the Debtors that is not subject to a valid and
                  perfected lien on the Petition Date (such property and assets, the “Unencumbered
                  Assets”), except as otherwise specifically provided herein, whether such property
                  is presently owned or after-acquired, and all other “property of the estate” (within
                  the meaning of the Bankruptcy Code) of the Debtors, of any kind or nature
                  whatsoever, real or personal, tangible, intangible or mixed, now existing or
                  hereafter acquired or created, whether existing prior to or arising after the Petition
                  Date, including, upon entry of the Final Order, the proceeds of Avoidance Actions
                  (as defined herein), subject only to the Carve Out (as defined herein) and, if any,
                  the Permitted Liens (as defined herein) on the terms and conditions set forth
                  herein and in the DIP Documents;

         (h)      the granting of valid, enforceable, non-avoidable and fully perfected first priority
                  priming liens on and senior security interests in all of the property, assets and
                  other interests in property and assets of the Debtors, except as otherwise
                  specifically provided herein, whether such property is presently owned or after-
                  acquired, and all other “property of the estate” (within the meaning of the
                  Bankruptcy Code) of the Debtors, of any kind or nature whatsoever, real or
                  personal, tangible, intangible or mixed, now existing or hereafter acquired or
                  created, whether existing prior to or arising after the Petition Date, subject only to
                  the Carve Out and, if any, the Permitted Liens on the terms and conditions set
                  forth herein and in the DIP Documents;

         (i)      the granting of valid, enforceable, non-avoidable and fully perfected liens on and
                  junior security interests in all of the property, assets and other interests in property
                  and assets of the Debtors, except as otherwise specifically provided herein,
                  whether such property is presently owned or after-acquired, and all other
                  “property of the estate” (within the meaning of the Bankruptcy Code) of the
                  Debtors, of any kind or nature whatsoever, real or personal, tangible, intangible or
                  mixed, now existing or hereafter acquired or created, whether existing prior to or
                  arising after the Petition Date, that is subject to valid and perfected security
                  interests in and liens on such property in favor of third parties existing on the
                  Petition Date, excluding the Prepetition Liens, subject only to the Carve Out and,
                  if any, the Permitted Liens on the terms and conditions set forth herein and in the
                  DIP Documents;



                                                     7
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                             Pg 8 of 56


         (j)      the granting of superpriority administrative expense claims against each of the
                  Debtors’ estates to the DIP Agent and the DIP Lenders, with respect to the DIP
                  Obligations (as defined herein) with priority over any and all administrative
                  expenses of any kind or nature subject and subordinate only to the Carve Out on
                  the terms and conditions set forth herein and in the DIP Documents;

         (k)      the waiver of the Debtors’ and the estates’ right to surcharge against the
                  Prepetition Collateral pursuant to Bankruptcy Code section 506(c), subject to
                  entry of the Final Order (but retroactive to the Petition Date);

         (l)      authorization for the DIP Agent and the DIP Lenders to exercise remedies under
                  the DIP Documents on the terms described herein upon the occurrence and during
                  the continuance of a Termination Event (as defined herein);

         (m)      the modification of the automatic stay imposed pursuant to Bankruptcy Code
                  section 362 to the extent necessary to implement and effectuate the terms of this
                  Interim Order;

         (n)      pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim
                  Hearing”) on the Motion be held before this Court to consider entry of this
                  Interim Order, among other things, (1) authorizing the Borrower, on an interim
                  basis, to borrow from the DIP Lenders under the DIP Documents in a single draw
                  up to an aggregate principal amount not to exceed $55,000,000.00 in New Money
                  DIP Loans (subject to any limitations of borrowing under the DIP Documents)
                  (the “Initial DIP Term Loans”); (2) upon entry of the Final Order (as defined
                  below), to borrow from the DIP Lenders under the DIP Documents (x) in a single
                  draw New Money DIP Loans, in an aggregate principal amount, not to exceed
                  $100,000,000.00 (less the Initial DIP Loans) (the “Delayed Draw DIP Term
                  Loans”), and (y) the Roll-Up Loans for a total aggregate principal amount not to
                  exceed $175,000,000.00; (3) authorizing the Guarantors to guaranty the DIP
                  Obligations, (4) authorizing the Debtors’ use of Cash Collateral, and (5) granting
                  the adequate protection described in this Interim Order; and

         (o)      that this Court schedule a final hearing (the “Final Hearing”) to consider entry of
                  a final order (the “Final Order”) authorizing and approving, on a final basis,
                  among other things, the Borrower’s borrowing from the DIP Lenders under the
                  DIP Documents up to an aggregate principal amount of $100,000,000.00 in New
                  Money DIP Loans, the Roll-Up Loans and the continued use of Cash Collateral
                  and granting adequate protection, in each case, as described in the Motion and set
                  forth in the DIP Documents.

         (p)      granting related relief.

                  10.     In support of this Motion, the Debtors have filed contemporaneously

herewith (a) the Declaration of Seth Herman in support of this Motion (the “Herman



                                                   8
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51        Main Document
                                             Pg 9 of 56


Declaration”), a copy of which is attached hereto as Exhibit C, and (b) the First Day

Declarations (as defined below, and together with the Herman Declaration, the “Declarations”),

filed contemporaneously herewith.

                                          Jurisdiction and Venue

                  11.     This Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. §157(b). The Debtors confirm their consent,

pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

to the entry of a final order by the Court in connection with this motion to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

                  12.     The statutory and legal predicates for the relief requested herein are

sections 105, 361, 362, 363, 364, 503, 506(c) and 507 of the Bankruptcy Code, Bankruptcy

Rules 2002, 4001, 6003, 6004 and 9014, and the Local Bankruptcy Rules.

                                               Background

A.       General

                  13.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

                                                 9
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                    Main Document
                                              Pg 10 of 56


                  14.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                            Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of the Chapter 11 Cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in the Chapter 11 Cases.

                  15.     Information regarding the Debtors’ businesses, their capital and debt

structure, and the events leading to the filing of these cases is set forth in the Declaration of

Robert D. Moore, President and Chief Executive Officer of Foresight Energy LP, in Support of

Chapter 11 Petitions (the “Moore Declaration”) and the Declaration of Alan Boyko, Senior

Managing Director of FTI Consulting, Inc., in Support of Chapter 11 Petitions and First Day

Relief (the “Boyko Declaration,” and together with the Moore Declaration, the “First Day

Declarations”),3 filed contemporaneously herewith.

B.       Capital Structure

                  16.     As of the Petition Date, Debtors had approximately $1,325.3 million in

total secured funded debt obligations, consisting of approximately: (a) $157,000,000 in principal

amount outstanding under a First Lien Revolver (as defined below), (b) $743,285,564.62 in

principal amount outstanding under a First Lien Term Loan (as defined below), and

(c) $425,000,000 in principal amount remains outstanding under the Prepetition Second Lien

Notes (as defined below).

C.       Prepetition Indebtedness

                  17.     Prepetition First Lien Credit Agreement. As of the Petition Date, Debtors

had approximately $900,285,564.62 in total secured bank debt obligations, consisting of

3
     The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
     Day Declarations.


                                                        10
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51         Main Document
                                            Pg 11 of 56


approximately: (a) $157,000,000 in principal amount outstanding under a First Lien Revolver (as

defined below) and (b) $743,285,564.62 in principal amount outstanding under a First Lien Term

Loan (as defined below).

                  18.     The Obligors are each a party to the Prepetition First Lien Credit

Agreement, which provides for both a revolving credit facility, including participation in letter of

credit obligations and swing-line loans (collectively, the “First Lien Revolver”) and a term loan

facility (the “First Lien Term Loan”). As of the Petition Date, the Obligors are liable to the

Prepetition First Lien Parties under the Prepetition First Lien Credit Documents in the aggregate

amount of approximately $900,285,564.62, which, together with certain other amounts described

in the Interim Order constitute the “Prepetition First Lien Obligations.” The obligations in

respect of the First Lien Revolver and First Lien Term Loan rank pari passu and are secured by

valid, binding, perfected and enforceable first priority liens on and security interests in (the

“Prepetition First Liens”) the “Collateral” (as defined in the Prepetition First Lien Credit

Documents) (the “Prepetition Collateral”), subject only to certain Permitted Liens as permitted

under the Prepetition First Lien Credit Documents.

                  19.     The First Lien Revolver bears interest at the London Interbank Offered

Rate (“LIBOR”) plus 5.25% per annum, with a 1.0% LIBOR floor. The First Lien Term Loan

bears interest at a rate of LIBOR plus 5.75%. The First Lien Revolver matures on March 28,

2021 and the First Lien Term Loan matures on March 28, 2022, though both are subject to

earlier prepayment of outstanding borrowings based on excess cash flow, determined on an

annual basis. The First Lien Credit Agreement contains a financial maintenance covenant solely

for the benefit of the First Lien Revolver, requiring compliance on a quarterly basis with a

maximum net first lien secured leverage ratio.



                                                 11
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51            Main Document
                                            Pg 12 of 56


                  20.     Prepetition Second Lien Indenture. FELLC and Foresight Finance co-

issued the 11.50% Second Lien Senior Secured Notes due 2023 (the “Prepetition Second Lien

Notes”) pursuant to the Prepetition Second Lien Indenture, by and among FELLC and Foresight

Finance, as Issuers, the guarantors a party thereto, and the Prepetition Second Lien Indenture

Trustee. The guarantors of the Prepetition Second Lien Notes are the same as the guarantors of

the Prepetition First Lien Obligations, with the exclusion of FELP, who is not a guarantor of the

Prepetition Second Lien Notes, and Foresight Finance, who is only an issuer of the Prepetition

Second Lien Notes.

                  21.     The obligations under Prepetition Second Lien Indenture are secured by

second priority liens on and security interests in the Prepetition Collateral (the “Prepetition

Second Liens” and, together with the Prepetition First Liens, the “Prepetition Liens”), which

Prepetition Second Liens are subject and subordinate only to the Prepetition First Liens and

certain Permitted Liens. The Prepetition Second Lien Indenture and the Prepetition Second Lien

Notes are governed by New York law. The Prepetition Second Lien Notes bear interest of

11.50% per annum, and mature on April 1, 2023. As of the Petition Date, approximately $425

million in principal amount remains outstanding under the Prepetition Second Lien Notes.

                  i.      Collateral Trust Agreement

                  22.     The respective rights and interests of the Prepetition Secured Parties under

the First Lien Credit Documents and Prepetition Second Lien Documents, respectively, are

governed by that certain Collateral Trust Agreement, dated as of March 28, 2017 (as amended,

supplemented, amended and restated or otherwise modified from time to time prior to the date of

the Interim Order, the “Collateral Trust Agreement”) among the Prepetition First Lien Revolver

Agent, the Prepetition First Lien Term Loan Agent and the Prepetition Second Lien Indenture

Trustee. Specifically, the Collateral Trust Agreement governs the lenders’ respective rights and

                                                   12
Doc#: US1:13410878v13
Case 20-41308           Doc 29    Filed 03/10/20 Entered 03/10/20 10:27:51                  Main Document
                                             Pg 13 of 56


interests relating to, among other things, the Prepetition Secured Parties with respect to the

Prepetition Collateral.      Pursuant to the Collateral Trust Agreement, the liens covering the

Prepetition Second Lien Notes and their related obligations under the Prepetition Second Lien

Indenture are subordinate to any liens covering the Prepetition First Lien Obligations and their

related obligations under the First Lien Credit Agreement. The Collateral Trust Agreement also

addresses the Prepetition Secured Parties’ rights in the event of a bankruptcy proceeding,

including with respect to the enforcement of remedies, debtor in possession financing and the

provision of adequate protection.

                                        Summary Terms of DIP Facility4

         23.      The chart below contains a summary of the material terms of the proposed DIP

Facility, together with references to the applicable sections of the relevant source documents, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B), and by the United States

Bankruptcy Court for the Easter District of Missouri’s Chapter 11 Guidelines – Cash Collateral

and Financing Orders (the “Financing Guidelines”).

    Applicable Rule                                  Summary of Material Terms
Borrower                 Foresight Energy LLC (“FELLC”), as a debtor and debtor-in-possession in the Chapter 11
                         Cases, is the Borrower under the DIP Facility.
Bankruptcy Rule
                         See DIP Credit Agreement at preamble; Interim Order ¶ (a)
4001(c)(1)(B)

Guarantors               Foresight Energy LP; Adena Resources, LLC; Akin Energy LLC; American Century
                         Mineral LLC; American Century Transport LLC; Coal Field Construction Company LLC;
Bankruptcy Rule          Coal Field Repair Services LLC; Foresight Coal Sales LLC; Foresight Energy Employee
4001(c)(1)(B)            Services Corporation; Foresight Energy Finance Corporation; Foresight Energy Labor
                         LLC; Foresight Energy Services LLC; Foresight Receivables LLC; Hillsboro Energy
                         LLC; Hillsboro Transport LLC; LD Labor Company LLC; Logan Mining LLC; Mach
                         Mining, LLC; Macoupin Energy LLC; MaRyan Mining LLC; M-Class Mining, LLC;
                         Oeneus LLC (d/b/a/ Savatran LLC); Patton Mining LLC; Seneca Rebuild LLC; Sitran
                         LLC; Sugar Camp Energy, LLC; Tanner Energy LLC; Viking Mining LLC; and


4
    The summaries contained in this motion are qualified in their entirety by the provisions of the documents
    referenced. To the extent anything in this motion is inconsistent with such documents, the terms of the
    applicable documents shall control. Capitalized terms used in the following summary chart but not otherwise
    defined have the meanings given to them in the Interim Order and DIP Documents, as applicable.


                                                      13
Doc#: US1:13410878v13
Case 20-41308           Doc 29    Filed 03/10/20 Entered 03/10/20 10:27:51                       Main Document
                                             Pg 14 of 56


   Applicable Rule                                     Summary of Material Terms
                         Williamson Energy, LLC.
                         See DIP Credit Agreement at preamble; definition of “Guarantors”;
                         Interim Order ¶ (a)

DIP Agent                Cortland Capital Market Services LLC
                         See DIP Credit Agreement at Preamble; Interim Order ¶ (b)
Bankruptcy Rule
4001(c)(1)(B)

DIP Lenders              Each lender from time to time party to the DIP Credit Agreement.
                         See DIP Credit Agreement at preamble; Interim Order ¶ (b)
Bankruptcy Rule
4001(c)(1)(B)

Reporting                The Borrower shall deliver to the Administrative Agent and the DIP Lenders:
Information
                         •   Within 90 days after the end of each fiscal year of the Borrower (commencing with
Bankruptcy Rule              the fiscal year in which the Closing Date occurs) a consolidated balance sheet of the
4001(c)(1)(B)                Borrower and its Subsidiaries as at the end of such fiscal year, and the related
                             consolidated statements of income or operations, changes in shareholders’ equity and
Financing Guidelines         cash flows for such fiscal year, setting forth in each case in comparative form the
(1)(b)                       figures for the previous fiscal year, all in reasonable detail (together with a Narrative
                             Report), and prepared in accordance with GAAP; such consolidated statements shall
                             be audited and accompanied by a report and opinion of an independent certified
                             public accountant of nationally recognized standing, which report and opinion shall be
                             prepared in accordance with generally accepted auditing standards and which may
                             contain a “going concern” qualification.
                         •   Within 45 days after the end of each fiscal quarter of each fiscal year of the Borrower
                             (commencing with the fiscal quarter ended March 31, 2020), a consolidated balance
                             sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
                             related consolidated statements of income or operations, changes in shareholders’
                             equity and cash flows for such fiscal quarter and for the portion of the Borrower’s
                             fiscal year then ended, setting forth in each case in comparative form the figures for
                             the corresponding fiscal quarter of the previous fiscal year and the corresponding
                             portion of the previous fiscal year, all in reasonable detail (together with a Narrative
                             Report) and certified by a Responsible Officer of the Borrower as fairly presenting in
                             all material respects the financial condition, results of operations, changes in
                             shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
                             accordance with GAAP, subject only to normal year-end audit adjustments and the
                             absence of footnotes.
                         •   Within 30 days after the end of each month (commencing with the month ending
                             March 31, 2020), the Monthly Consolidated Financial Report, certified by a
                             Responsible Officer of the Borrower as fairly presenting in all material respects the
                             financial condition as at the dates indicated and the results of their operations and
                             their cash flows for the periods indicated.
                         •   Within 30 days after the end of each month (commencing with the month ending
                             March 31, 2020), the Monthly Mine-Level Financial Report, certified by a
                             Responsible Officer of the Borrower as fairly presenting in all material respects the
                             financial information reported therein.
                         •   No later than 12:00 p.m. on the Thursday following the end of every fourth calendar
                             week, commencing with the Thursday of the fourth calendar week following the week
                             in which the Petition Date occurs, a Cash Flow Forecast (as defined below),


                                                        14
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                        Main Document
                                              Pg 15 of 56


   Applicable Rule                                     Summary of Material Terms
                             substantially in the form of the initial Cash Flow Forecast provided pursuant to
                             Section 4.01(g) of the DIP Credit Agreement or as otherwise reasonably satisfactory
                             to the Financial Advisor.
                         •   No later than 7:00 p.m. on Thursday of each week after each Reporting Period (as
                             defined below) (commencing with the Thursday of the first full week following the
                             Petition Date), a Budget Variance Report (as defined below) for the immediately
                             preceding Reporting Period. Each such report shall be certified by a Responsible
                             Officer of the Borrower as being prepared in good faith and fairly presenting in all
                             material respects the information set forth therein.
                         •   No later than 7:00 p.m. on the Thursday of every other week (commencing with the
                             Thursday of the first full week following the Petition Date), a Critical Vendor Report.
                             Each such report shall be certified by a Responsible Officer of the Borrower as being
                             prepared in good faith and fairly presenting in all material respects the information set
                             forth therein.
                         See DIP Credit Agreement § 6.01; Interim Order ¶ 8(b)

Term and Maturity        The earliest of: (a) the date that is 180 days following the Petition Date (the “Stated
                         Maturity Date”); provided, that, if such date is not a Business Day, the Maturity Date shall
Bankruptcy Rule          be the preceding Business Day, (b) the date of the substantial consummation of one or
4001(b)(l)(B)(iii),      more plans of reorganization confirmed pursuant to a final order entered by the
4001(c)(1)(B)            Bankruptcy Court, (c) the consummation of a sale or other disposition of all or
                         substantially all assets of the Debtors under section 363 of the Bankruptcy Code, and (d)
Financing Guidelines     the date on which the Obligations under the DIP Credit Agreement are accelerated in
(1)(b)                   accordance with the provisions thereunder.
                         See DIP Credit Agreement at definition of “Maturity Date”; § 2.07;
                         Interim Order ¶ 23

Commitment and           New Money Term Loans:
Roll-Up
                         (i) Initial Term Loan Commitment: $55,000,000 (upon entry of the Interim Order)
Bankruptcy Rule          (ii) Delayed Draw Term Loan Commitment: $45,000,000 (upon entry of the Final Order)
4001(c)(1)(B)
                         Roll-Up Loan: $75,000,000 (upon entry of the Final Order)

Financing Guidelines     See DIP Credit Agreement § 2.01; Schedules 2.01; Interim Order ¶ (a)
(1)(a)(v), (1)(b)

Conditions of            Conditions precedent to the Closing Date including, but not limited to:
Borrowing and
                         •   Receipt of DIP Credit Agreement, Administrative Agency Fee Letter, Notes (if
Milestones /
                             requested), Secretary’s Certificate, Officer’s Certificate, Cash Flow Forecast, the DIP
“Benchmarks”
                             Budget (as defined below), Historical Financial Statements and documentation and
Bankruptcy Rule              other information required under applicable “know your customer” and anti-money
4001(c)(1)(B)                laundering rules and regulations
                         •   Satisfaction of collateral requirement and delivery of Collateral Questionnaire
Financing Guidelines
(1)(b)                   •   All necessary governmental and third party approvals
                         •   Entry of the Interim Order no later than five days following the Petition Date
                         •   “First day” orders in form and substance acceptable to the Required Lenders
                         •   Payment of fees and expenses



                                                         15
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                         Main Document
                                              Pg 16 of 56


   Applicable Rule                                     Summary of Material Terms
                         •   No occurrence of Material Adverse Effect since December 31, 2018
                         •   No outstanding Indebtedness other than Indebtedness permitted under the DIP Credit
                             Agreement
                         Conditions precedent to each Term Loan (including Delayed Draw Term Loan) including,
                         but not limited to:
                         •   No Default or Event of Default
                         •   Satisfaction of Representations and Warranties
                         •   Interim Order is in full force and effect prior to the Final Order Entry Date
                         •   Final Order is in full force and effect after Final Order Entry Date
                         •   Restructuring Support Agreement is in full force and effect
                         •   Receipt of Notice of Borrowing
                         •   No trustee, receiver or examiner with expanded powers to operate or manage the
                             financial affairs, the business, or reorganization of the Debtors has been appointed or
                             designated in the Cases
                         •   None of the Chapter 11 Cases of any Debtors has been dismissed or converted to a
                             Chapter 7 case
                         See DIP Credit Agreement §§ 4.01 and 4.02; Interim Order ¶ 23

Interest Rates           Borrower may access any Loans at either the Eurocurrency Rate or the Base Rate.
                         Eurocurrency Rate Loan: Eurocurrency Rate + 11.00% (1% floor)
Bankruptcy Rule
4001(c)(1)(B)            Base Rate Loan: Base Rate + 10.00% (2% floor)

Financing Guidelines     See DIP Credit Agreement at definition of “Applicable Rate”; § 2.08
(1)(b)

Adequate Protection      Generally - Cash Collateral and Prepetition Collateral. Debtors shall be authorized to
                         provide adequate protection to the Prepetition Secured Parties with respect to, among other
Bankruptcy Rules         things, the use of their Cash Collateral and the Prepetition Collateral
4001(b)(l)(B)(iv),
4001(c)(1)(B)(ii)
                         Prepetition First Lien Lenders - First Lien Adequate Protection Obligations
                             (a) First Lien Adequate Protection Liens. As security for and solely to the extent of
                                 any Diminution in Value, additional and replacement valid, binding, enforceable
                                 non-avoidable, and effective and automatically perfected postpetition security
                                 interests in, and liens on, as of the date of the Interim Order (the “First Lien
                                 Adequate Protection Liens”), without the necessity of the execution by the
                                 Debtors (or recordation or other filing) of security agreements, control
                                 agreements, pledge agreements, financing statements, mortgages, or other similar
                                 documents, all DIP Collateral.

                                 Subject to the terms of the Interim Order, the First Lien Adequate Protection
                                 Liens shall be subordinate only to the (A) Carve Out, (B) the DIP Liens and (C)
                                 the Permitted Liens (if any).

                                 The First Lien Adequate Protection Liens shall otherwise be senior to all other
                                 security interests in, liens on, or claims against any of the DIP Collateral
                                 (including, for the avoidance of doubt, the Prepetition Liens, the Second Lien


                                                        16
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                     Main Document
                                              Pg 17 of 56


   Applicable Rule                                     Summary of Material Terms
                                 Adequate Protection Liens and any lien or security interest that is avoided and
                                 preserved for the benefit of the Debtors and their estates under Bankruptcy Code
                                 section 551).
                         See Interim Order ¶ 17(a)

                             (b) First Lien Adequate Protection Superpriority Claim. An allowed administrative
                                 expense claim in the Cases to the extent of any postpetition Diminution in Value
                                 ahead of and senior to any and all other administrative expense claims in such
                                 Cases, except the Carve Out and the DIP Superpriority Claims.

                                  The First Lien Adequate Protection Superpriority Claim shall be payable from
                                  and have recourse to all prepetition and postpetition property of the Debtors and
                                  all proceeds thereof (excluding Avoidance Actions, but including, subject to entry
                                  of the Final Order, the Avoidance Proceeds).

                                  Subject to the Carve Out and the DIP Superpriority Claims in all respects, the
                                  First Lien Adequate Protection Superpriority Claim will not be junior to any
                                  claims and shall have priority over all administrative expense claims against each
                                  of the Debtors, now existing or hereafter arising, of any kind or nature
                                  whatsoever, including, without limitation, administrative expense claims of the
                                  kinds specified in or ordered pursuant to Bankruptcy Code (subject to entry of the
                                  Final Order).

                                 The Prepetition First Lien Parties shall not receive or retain any payments,
                                 property or other amounts in respect of the First Lien Adequate Protection
                                 Superpriority Claims under Bankruptcy Code section 507(b) granted hereunder
                                 unless and until the DIP Obligations have been indefeasibly paid in full, in cash,
                                 or satisfied in a manner otherwise agreed to by the Required Lenders, in each
                                 case as provided in the DIP Documents.
                         See Interim Order ¶ 17(b)

                             (c) Fees and Expenses. As further adequate protection, the Debtors are authorized
                                 and directed to pay, without further Court order, reasonable and documented fees
                                 and expenses, whether incurred before or after the Petition Date, of the
                                 Prepetition First Lien Agents, and the [Ad Hoc First Lien Group and the Ad Hoc
                                 Crossover Group], including, without limitation, the reasonable and documented
                                 fees and expenses of (a) Sullivan & Worcester LLP, counsel to the Prepetition
                                 First Lien Term Loan Agent and the Prepetition Collateral Trustee, (b) Buchanan
                                 Ingersoll & Rooney PC, counsel to the Prepetition First Lien Administrative
                                 Agent, together with one local counsel to the Prepetition First Lien Agents, (c) in
                                 accordance with its engagement letter, Conway McKenzie, Inc., as financial
                                 advisor to the Prepetition First Lien Administrative Agent, (d) one local counsel,
                                 Thompson Coburn LLP, and one lead counsel, Akin Gump, as counsel to the ad
                                 hoc group of certain Prepetition First Lien Lenders (the “Ad Hoc First Lien
                                 Group”), (e) in accordance with its engagement letter, one financial advisor,
                                 Lazard, as financial advisors to Ad Hoc First Lien Group, (f) one local counsel,
                                 [Bryan Cave Leighton Paisner LLP], and one lead counsel, Milbank LLP, as
                                 counsel to the ad hoc group of certain Prepetition First Lien Lenders and
                                 Prepetition Second Lien Noteholders (the “Ad Hoc Crossover Group”), and (g) in
                                 accordance with its engagement letter, one financial advisor, Perella Weinberg
                                 Partners LP, as financial advisor Ad Hoc Crossover Group.
                         See Interim Order ¶ 17(c)



                                                        17
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                       Main Document
                                              Pg 18 of 56


   Applicable Rule                                     Summary of Material Terms
                             (d) First Lien Accrued Adequate Protection Payments. As further adequate
                                 protection, the Prepetition First Lien Agents, on behalf of the Prepetition First
                                 Lien Lenders, shall receive, upon entry of the Interim Order, monthly adequate
                                 protection payments (the “First Lien Accrued Adequate Protection Payments”)
                                 payable in-kind on the thirtieth day of each month equal to the interest at the
                                 Applicable Rate (as defined in the Prepetition First Lien Credit Agreement) that
                                 would otherwise be owed to the Prepetition First Lien Lenders under the
                                 Prepetition First Lien Credit Agreement during such monthly period in respect of
                                 the Prepetition First Lien Obligations that are not Roll-Up Loans, until such time
                                 as the full Prepetition First Lien Obligations Amount is paid in full, in cash.
                         See Interim Order ¶ 17(d)
                             (e) Information Rights. The Debtors shall promptly provide the Prepetition First
                                 Lien Agents and the Ad Hoc First Lien Advisors, respectively, as well as the Ad
                                 Hoc Crossover Advisors, with all required financial reporting and other periodic
                                 reporting that is required to be provided to the DIP Agent or the DIP Lenders
                                 under the DIP Documents.
                         See Interim Order ¶ 17(e)
                         Adequate Protection for the Prepetition Second Lien Noteholders.
                             (a) Second Lien Adequate Protection Liens. As security for and solely to the extent
                                 of any Diminution in Value, additional and replacement valid, binding,
                                 enforceable non-avoidable, and effective and automatically perfected postpetition
                                 security interests in, and liens on, as of the date of the Interim Order. Subject to
                                 the terms of the Interim Order, the Second Lien Adequate Protection Liens shall
                                 be subordinate only to the (A) Carve Out, (B) the DIP Liens, (C) the First Lien
                                 Adequate Protection Liens, (D) the Prepetition First Liens and (E) the Permitted
                                 Liens (if any). The Second Lien Adequate Protection Liens shall otherwise be
                                 senior to all other security interests in, liens on, or claims against any of the DIP
                                 Collateral.
                         See Interim Order ¶ 18(a)
                             (b) Second Lien Adequate Protection Superpriority Claim.
                             • As further adequate protection, an allowed administrative expense claim in the
                                 Cases ahead of and senior to any and all other administrative expense claims in
                                 such Cases to the extent of any postpetition Diminution in Value, except the
                                 Carve Out, the DIP Superpriority Claims and the First Lien Adequate Protection
                                 Superpriority Claim.

                             •    Subject to the Carve Out, the DIP Superpriority Claims, the First Lien Adequate
                                  Protection Superpriority Claims, and the Prepetition First Lien Obligations in all
                                  respects, the Second Lien Adequate Protection Superpriority Claim will not be
                                  junior to any other claims and shall have priority over all administrative expense
                                  claims against each of the Debtors, now existing or hereafter arising, of any kind
                                  or nature whatsoever, including, without limitation, administrative expense
                                  claims of the kinds specified in or ordered pursuant to Bankruptcy Code (subject
                                  to entry of the Final Order).

                         See Interim Order ¶ 18(b)

Budget                   Deliver to Administrative Agent and each Lender a Budget Variance Report no later
                         than 7:00 p.m. on Thursday of each week after each Reporting Period (commencing with
Bankruptcy Rule 4001     the Thursday of the first full week following the Petition Date). The Budget Variance
(c)(1)(B)                Report is a weekly variance report, commencing with a variance report for the one week
                         period following the Closing Date, the two week period following the Closing Date, the


                                                         18
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                        Main Document
                                              Pg 19 of 56


   Applicable Rule                                      Summary of Material Terms
                         three week period following the Closing Date and the four week period following the
                         Closing Date, and thereafter a weekly variance report for the one week period following
                         the most recently delivered Cash Flow Forecast, the two week period following the most
                         recently delivered Cash Flow Forecast, the three week period following the most recently
                         delivered Cash Flow Forecast and the four week period following the most recently
                         delivered Cash Flow Forecast, with the report for each week in a four week period
                         including an individual report for such week and a cumulative report to date for such four
                         week period (each such one week, two week, three week or four week cumulative period,
                         a “Reporting Period”), in each case, setting forth for the applicable Reporting Period
                         ended on the immediately preceding Friday prior to the delivery thereof:
                         (1) the negative variance (as compared to the applicable Cash Flow Forecast and the DIP
                         Budget) of the operating cash receipts (on a line item by line item basis and an aggregate
                         basis for all line items) of the Debtors for the applicable Reporting Period and for the last
                         week of the applicable Reporting Period,
                         (2) the positive variance (as compared to the applicable Cash Flow Forecast and the DIP
                         Budget) of the disbursements (on a line item by line item basis and an aggregate basis for
                         all line items) made by the Debtors set forth under “MEC Affiliate Disbursements” in the
                         Cash Flow Forecast (including, without limitation, any payments pursuant to the
                         Management Services Agreement) for the applicable Reporting Period and for the last
                         week of the applicable Reporting Period,
                         (3) the positive variance (as compared to the applicable Cash Flow Forecast and the DIP
                         Budget) of the total disbursements (on a line item by line item basis and an aggregate basis
                         for all line items) (excluding professional fees, interest payments and disbursements made
                         by the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                         (including, without limitation, any payments pursuant to the Management Services
                         Agreement)) made by the Debtors for the applicable Reporting Period and for the last
                         week of the applicable Reporting Period and
                         (4) an explanation, in reasonable detail, for any material negative variance (in the case of
                         receipts) or material positive variance (in the case of disbursements) set forth in such
                         variance report, certified by an Authorized Officer of the Borrower.
                         Cash Flow Forecast is a projected statement of sources and uses of cash for the Loan
                         Parties, prepared in accordance with the DIP Credit Agreement, for the current and following
                         13 calendar weeks (but not any preceding weeks), including the anticipated uses of the
                         proceeds of any Borrowing for each week during such period. Cash Flow Forecast initially
                         refers to the 13-week cash flow forecast most recently delivered on or prior to the Petition
                         Date and, thereafter, the most recent Cash Flow Forecast delivered by the Borrower. Each
                         Cash Flow Forecast shall be in form and substance satisfactory to the Required Lenders in
                         their sole discretion.
                         DIP Budget is a budget setting forth weekly operating and cash flow projections for the
                         Debtors for the period commencing on the Petition Date and ending on July 11, 2020.
                         See DIP Credit Agreement at definitions of “Budget Variance Report”, “Cash Flow
                         Forecast” and “DIP Budget”; §§ 4.01(g) and 6.01(e); See Interim Order ¶ 8

Variance Covenant        Variance is permitted if:
                         (a) as of the last day of each applicable Two-Week Test Period commencing with the last
Bankruptcy Rule
                         day of the first Two-Week Test Period ending after the Closing Date, for such Two-Week
4001(c)(l)(B)
                         Test Period (i) the negative variance (as compared to the Cash Flow Forecast) of the actual
                         aggregate operating cash receipts of the Debtors shall not exceed 15%, (ii) the positive
                         variance (as compared to the applicable Cash Flow Forecast) of the aggregate operating
                         disbursements (excluding professional fees, interest payments and disbursements made by


                                                         19
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                     Main Document
                                              Pg 20 of 56


   Applicable Rule                                     Summary of Material Terms
                         the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                         (including, without limitation, any payments pursuant to the Management Services
                         Agreement)) made by the Debtors shall not exceed 15% and (iii) the positive variance (as
                         compared to the applicable Cash Flow Forecast) of the aggregate disbursements made by
                         the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                         (including, without limitation, any payments pursuant to the Management Services
                         Agreement)) shall not exceed 15%, and
                         (b) beginning with the delivery of the third Budget Variance Report, as of the last day of
                         each applicable Four-Week Test Period commencing with the last day of the first Four-
                         Week Test Period ending after the Closing Date, for such Four-Week Test Period, (i) the
                         negative variance (as compared to the applicable Cash Flow Forecast) of the actual
                         aggregate operating cash receipts of the Debtors shall not exceed 10%, (ii) the positive
                         variance (as compared to the applicable Cash Flow Forecast) of the aggregate operating
                         disbursements (excluding professional fees, interest payments and disbursements made by
                         the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                         (including, without limitation, any payments pursuant to the Management Services
                         Agreement) made by the Debtors shall not exceed 10% and (iii) the positive variance (as
                         compared to the applicable Cash Flow Forecast) of the aggregate disbursements made by
                         the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
                         (including, without limitation, any payments pursuant to the Management Services
                         Agreement) shall not exceed 10%.
                         See DIP Credit Agreement § 7.18

Maximum Capital          The Company shall not make or incur Capital Expenditures in excess of the amounts set
Expenditure              forth below for the applicable period:

[Bankruptcy Rule                            Period                          Maximum Capital Expenditures
4001(c)(l)(B)]
                             Petition Date through March 31, 2020                      $16,200,000
                             Petition Date through April 30, 2020                      $19,410,000
                             Petition Date through May 31, 2020                        $20,540,000
                             Petition Date through June 30, 2020                       $27,490,000
                              Petition Date through July 31, 2020                      $28,500,000

                         See DIP Credit Agreement § 7.14

Minimum Liquidity        Liquidity (as defined below) shall not at any time be less than (i) prior to the Delayed
                         Draw Funding Date, $20,000,000, and (ii) on or after the Delayed Draw Funding Date,
[Bankruptcy Rule         $40,000,000.
4001(c)(l)(B)]
                         Liquidity is the sum of (i) the aggregate amount of cash and Cash Equivalents on the
                         consolidated balance sheet of the Borrower and its Subsidiaries that is “unrestricted” in
                         accordance with GAAP and (ii) at all times prior to the borrowing of the Delayed Draw
                         Term Loans, the Delayed Draw Term Loan Commitment.
                         See DIP Credit Agreement at definition of “Liquidity”; § 7.19

Events of Default        Events of Default: Usual and customary for financings of this type, including:
Bankruptcy Rule          •    Non-payment of interest and fees, subject to grace period; non-payment of principal
4001(c)(l)(B)                 (no grace period)




                                                        20
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                       Main Document
                                              Pg 21 of 56


   Applicable Rule                                     Summary of Material Terms
                         •   Defaults under specific affirmative and negative covenants (no grace period)
                         •   Defaults under any Loan Documents (other than provisions covered above) that is not
                             cured within 30 days
                         •   Representations and Warranties are incorrect or misleading in any material respect
                         •   Cross-Default for other indebtedness in excess of $5,000,000
                         •   Insolvency proceedings with respect to any Loan Party or Subsidiary that is not a
                             Debtor (subject, in the case of involuntary proceedings, to a grace period)
                         •   An unstayed final judgment or order entered against Holdings, the Borrower or any
                             Subsidiary in an aggregate amount of $5,000,000 or more, subject to grace period
                         •   Failure to comply with certain ERISA regulations that, individually or in the
                             aggregate, could reasonably be expected to result in a Material Adverse Effect
                         •   Loan Documents cease to be in full force and effect, any Loan Party contests validity
                             or enforceability of any Loan Document, any Loan Party denies liability or obligation
                             under any Loan Document or any Security Document ceases to create a valid Lien
                         •   Change of Control
                         •   Action to terminate or the termination of the Restructuring Support Agreement, the
                             Backstop Commitment Agreement or the Management Services Agreement
                         •   Guaranty ceases to be in full force and effect, subject to certain carve-outs
                         •   Any Security Document ceases to create a valid and perfected Lien, subject to certain
                             exceptions
                         •   Any Loan Party contests the validity or enforceability of any Loan Document or any
                             Order in writing or repudiates or rescinds or denies in writing that it has any further
                             liability
                         •   Occurrence of certain events in the Chapter 11 Cases, including, but not limited to:
                                  o   Appointment of a trustee, receiver or an examiner (other than a fee examiner)
                                      in the Chapter 11 Cases with expanded powers to operate or manage the
                                      financial affairs, the business, or reorganization of the Debtors
                                  o   Sale without the Required Lenders’ consent of any material portion of the
                                      Debtors’ assets either through a sale under Section 363 of the Bankruptcy
                                      Code, through a confirmed plan of reorganization in the Chapter 11 Cases or
                                      otherwise that does not result in Payment in Full in cash of all of the
                                      Obligations under the DIP Credit Agreement
                                  o   Dismissal, conversion or the filing of motion or other pleading seeking the
                                      dismissal or the conversion of the Chapter 11 Case
                         See DIP Credit Agreement § 8.01; Interim Order ¶ 23

Indemnification          The DIP Credit Agreement contains customary indemnification provisions (including
                         Environmental Liability) by the Borrower in favor of the Agents (and any sub-agent
Bankruptcy Rule          thereof) and each Lender, and each Related Party of any of the foregoing Persons.
4001(c)(1)(B)(ix)
                         See DIP Credit Agreement § 10.04(b)

Entities with Interests The following prepetition secured parties have an interest in Cash Collateral:
in, and Use of, Cash
                        • Prepetition First Lien Parties


                                                         21
Doc#: US1:13410878v13
Case 20-41308           Doc 29      Filed 03/10/20 Entered 03/10/20 10:27:51                      Main Document
                                               Pg 22 of 56


   Applicable Rule                                       Summary of Material Terms
Collateral               •   Prepetition Second Lien Parties
Bankruptcy Rule          See Interim Order ¶ (e)
4001(b)(l)(B)(i)
                         Use of Cash Collateral
Financing Guidelines
(1)(b)                   •   to maintain business relationships with their vendors, suppliers, customers, and other
                             parties;
                         •   make payroll;
                         •   make capital expenditures;
                         •   make adequate protection payments;
                         •   pay the costs of the administration of the Cases; and
                         •   satisfy other working capital and general corporate purposes of the Debtors.
                         See Interim Order ¶ (5)(b)

Carve Out and            The Interim Order provides a Carve Out for:
Capped Committee
Fees                     (i) court and U.S. Trustee fees,
                         (ii) estate trustee fees, if any, up to $20,000,
Bankruptcy Rule
4001(c)(1)(B)            (iii) allowed professional fees of the Debtors, and allowed fees of any official committee
                         of unsecured creditors appointed in the chapter 11 cases subject to the DIP Budget, shall
Financing Guidelines     not exceed an aggregate amount to be agreed prior to the Final Hearing between the
(1)(a)(vi)               Debtors and Required Lenders (as defined the DIP Credit Agreement), upon the
                         happening of certain events of default.
                         See Interim Order ¶ 12

                         Committee Monthly Cap. The Interim Order prohibits the DIP Facility, the DIP
                         Collateral, the Prepetition Collateral or the proceeds thereof, including Cash Collateral, to
                         be used to pay fees or expenses in excess of $150,000.00 per month in the aggregate on
                         account of all Committee Professionals, provided that any unused amounts may be carried
                         forward to a subsequent month.
                         All fees and expenses of the Committee Professionals in excess of (i) the Committee
                         Monthly Cap and/or (ii) the Challenge Budget, as applicable, shall not be entitled to
                         administrative expense priority pursuant to section 503(b) of the Bankruptcy Code or
                         otherwise.
                         See Interim Order ¶ 29(a), (c)
                         Investigation Budget. The Interim Order provides that no more than $25,000.00 of the
                         proceeds of the DIP Facility, the DIP Collateral, or the Prepetition Collateral, including the
                         Cash Collateral, in the aggregate, may be used by the Creditors’ Committee, if appointed,
                         to investigate certain matters with respect to the Prepetition Secured Obligations, and the
                         Prepetition Liens within the Challenge Period (as defined in the Interim Order).
                         See Interim Order ¶ 29(b)

Fees                     Upfront Fee: nonrefundable upfront payment equal to 3.00% of the aggregate principal
                         amount of the New Money DIP Commitments, which shall be structured as an original
Bankruptcy Rule          issue discount against the New Money DIP Loans when advanced;
4001(c)(1)(B)
                         See DIP Credit Agreement § 2.09(b); Interim Order ¶ 6(d)(iii)



                                                            22
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                         Main Document
                                              Pg 23 of 56


   Applicable Rule                                      Summary of Material Terms
                         Put Option Premium: 5.0% of the aggregate principal amount of the New Money DIP
                         Commitments of the Backstop Lenders (as listed on schedule 2.2 of the DIP Credit
                         Agreement and as in effect immediately prior to the funding of the Initial Term Loans),
                         payable in the form of equity in the reorganized FELP at a 35% discount upon the Plan
                         Effective Date pursuant to the terms and conditions set forth in the DIP Credit Agreement,
                         the Restructuring Support Agreement and related backstop commitment arrangements;
                         provided, however, that upon the occurrence of an Event of Default under the DIP Credit
                         Agreement or upon repayment of the DIP Loans in full and termination of all New Money
                         DIP Commitments without the occurrence of the Plan Effective Date, the Put Option
                         Premium shall be immediately payable in cash in an amount equal to $10,000,000.00;
                         See DIP Credit Agreement § 2.09(c); Interim Order ¶ 6(d)(iii)
                         Exit Fee: 1.0% of the aggregate principal amount of the New Money DIP Commitments
                         (prior to funding of the Term Loans), payable in the form of equity in the reorganized
                         FELP at a 35% discount upon the Plan Effective Date pursuant to the terms and conditions
                         set forth in the DIP Credit Agreement; provided, however, that upon the occurrence of an
                         Event of Default under the DIP Credit Agreement or upon repayment of the DIP Loans in
                         full and termination of all New Money DIP Commitments without the occurrence of the
                         Plan Effective Date, the Exit Fee shall be immediately payable in cash in an amount equal
                         to $2,000,000.00;
                         See DIP Credit Agreement § 2.09(d); Interim Order ¶ 6(d)(iii)
                         Commitment Fee: a commitment fee on each DIP Lender’s commitment to fund the
                         Delayed Draw DIP Term Loans (the “Delayed Draw Term Loan Commitment Fee”) at a
                         rate per annum equal to 1.00%, payable pursuant to the terms and conditions set forth in
                         the DIP Credit Agreement.
                         See DIP Credit Agreement § 2.09(e); Interim Order ¶ 6(d)(iii)

Credit Bidding           (a) The DIP Agent, or any assignee of the DIP Agent, acting at the direction of the
                         Required Lenders and on behalf of the DIP Parties, shall have the unqualified right to
Financing Guidelines     credit bid up to the full amount of any DIP Obligations in the sale of any of the Debtors’
(1)(a)(x)                assets, including pursuant to (i) Bankruptcy Code section 363, (ii) a plan of reorganization
                         or a plan of liquidation under Bankruptcy Code section 1129, or (iii) a sale or disposition
                         by a chapter 7 trustee for any Debtor under Bankruptcy Code section 725, and
                         (b) subject to the indefeasible payment in full in cash of the DIP Obligations, the
                         Prepetition First Lien Agents (on behalf of the Prepetition First Lien Lenders) shall have
                         the right to credit bid (x) up to the full amount of the Prepetition First Lien Obligations
                         and (y) the First Lien Adequate Protection Obligations in the sale of any of the Debtors’
                         assets, including, but not limited to, pursuant to (i) Bankruptcy Code section 363, (ii) a
                         plan of reorganization or a plan of liquidation under Bankruptcy Code section 1129, or
                         (iii) a sale or disposition by a chapter 7 trustee for any Debtor under Bankruptcy Code
                         section 725. The DIP Agent, at the direction of the Required Lenders, and on behalf of the
                         DIP Parties, shall have the absolute right to assign, sell, or otherwise dispose of its right to
                         credit bid in connection with any credit bid by or on behalf of the DIP Parties or any
                         acquisition entity or joint venture formed in connection with such bid.
                         See Interim Order ¶ 33

506(c) Waiver            Subject to entry of the Final Order (but retroactive to the Petition Date), the Debtors and
                         their estates waive their right to surcharge against the Prepetition Collateral pursuant to
Bankruptcy Rule          Bankruptcy Code section 506(c).
4001(c)(l)(B)(x)
                         See Interim Order ¶ (13)



                                                          23
Doc#: US1:13410878v13
Case 20-41308            Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                        Main Document
                                               Pg 24 of 56


   Applicable Rule                                       Summary of Material Terms
Financing Guidelines
(1)(a)(iii)

Section 552(b) and        Subject to entry of the Final Order (but retroactive to the Petition Date), (i) the DIP Agent,
“equities of the case”    the DIP Lenders, and the Prepetition Secured Parties shall be entitled to all of the rights
                          and benefits of Bankruptcy Code section 552(b) and (ii) the “equities of the case”
Bankruptcy Rule           exception under Bankruptcy Code section 552(b) shall not apply to such parties with
4001(c)(l)(B)             respect to the proceeds, products, offspring or profits of any of the Prepetition Collateral or
                          the DIP Collateral, as applicable.
Financing Guidelines
                          See Interim Order ¶ 15
(1)(a)(viii)


Liens and Priorities      DIP Collateral means all property subject to the DIP Liens.

Bankruptcy Rule           DIP Liens means Liens created and perfected to secure the DIP Commitments.
4001(c)(1)(B)(i)
                          (a) First Lien on Unencumbered Property. Pursuant to Bankruptcy Code section
EDMO Financing
                          364(c)(2), a valid, binding, continuing, enforceable, fully-perfected first priority senior
Procedures (1)(a)(iv)
                          security interest in and lien upon all prepetition and postpetition property of the Debtors,
                          whether existing on the Petition Date or thereafter acquired, that, on or as of the Petition
                          Date is not subject to valid, perfected and non-avoidable liens (or perfected after the
                          Petition Date to the extent permitted by Bankruptcy Code section 546(b)), including,
                          without limitation, any unencumbered cash of the Debtors (whether maintained with the
                          DIP Agent or otherwise) and any investment of such cash, accounts, inventory, goods,
                          contract rights, mineral rights, instruments, documents, chattel paper, patents, trademarks,
                          copyrights, and licenses therefor, accounts receivable, receivables and receivables records,
                          general intangibles, payment intangibles, tax or other refunds, insurance proceeds, letters
                          of credit, intercompany claims, contracts, owned real estate, real property leaseholds,
                          fixtures, deposit accounts, commercial tort claims, securities accounts, instruments,
                          investment property, letter-of-credit rights, supporting obligations, vehicles, machinery
                          and equipment, real property, leases (and proceeds from the disposition thereof), all of the
                          issued and outstanding capital stock of each Debtor, other equity or ownership interests,
                          including equity interests in subsidiaries and non-wholly-owned subsidiaries, money,
                          investment property, causes of action (including, upon entry of the Final Order, the
                          proceeds of Avoidance Actions), and all cash and non-cash proceeds, rents, products,
                          substitutions, accessions, profits and supporting obligations of any of the collateral
                          described above, whether in existence on the Petition Date or thereafter created, acquired,
                          or arising and wherever located.
                          (b) Liens Priming the Prepetition Liens. Pursuant to Bankruptcy Code section
                          364(d)(1), a valid, binding, continuing, enforceable, fully-perfected first priority senior
                          priming security interest in and lien upon all prepetition and postpetition property of the
                          Debtors including, without limitation, the Prepetition Collateral, Cash Collateral, and any
                          investment of such cash, accounts, inventory, goods, contract rights, mineral rights,
                          instruments, documents, chattel paper, patents, trademarks, copyrights, and licenses
                          therefor, accounts receivable, receivables and receivables records, general intangibles,
                          payment intangibles, tax or other refunds, insurance proceeds, letters of credit,
                          intercompany claims, contracts, owned real estate, real property leaseholds, fixtures,
                          deposit accounts, commercial tort claims, securities accounts, instruments, investment
                          property, letter-of-credit rights, supporting obligations, vehicles, machinery and
                          equipment, real property, leases (and proceeds from the disposition thereof), all of the
                          issued and outstanding capital stock of each Debtor, other equity or ownership interests,
                          including equity interests in subsidiaries and non-wholly-owned subsidiaries, money,


                                                          24
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                        Main Document
                                              Pg 25 of 56


   Applicable Rule                                      Summary of Material Terms
                         investment property, causes of action, and all cash and non-cash proceeds, rents, products,
                         substitutions, accessions, profits and supporting obligations of any of the collateral
                         described above, whether in existence on the Petition Date or thereafter created, acquired,
                         or arising and wherever located, that is subject to any of the Prepetition Liens securing the
                         Prepetition Secured Obligations.
                         (c) Liens Junior to Certain Other Liens. Pursuant to Bankruptcy Code section
                         364(c)(3), a valid, binding, continuing, enforceable, fully-perfected security interest in and
                         lien upon all prepetition and postpetition property of the Debtors (other than the property
                         described in clauses (a) or (b) of paragraph [11] of the Interim Order, as to which the liens
                         and security interests in favor of the DIP Agent will be as described in such clauses),
                         whether now existing or hereafter acquired, that is subject to valid, perfected and
                         unavoidable liens in existence immediately prior to the Petition Date, if any, that are senior
                         to the liens securing the Prepetition First Lien Obligations or to valid and unavoidable
                         liens in existence immediately prior to the Petition Date, if any, that are perfected
                         subsequent to the Petition Date as permitted by Bankruptcy Code section 546(b) that are
                         senior to the liens securing the Prepetition First Lien Obligations, which security interests
                         and liens in favor of the DIP Agent and the DIP Lenders are junior only to such valid,
                         perfected and unavoidable liens (collectively, the “Permitted Liens”).
                         See DIP Credit Agreement § 2.19; Interim Order ¶ 11

Challenge Period         The Debtors’ acknowledgments, stipulations, admissions, waivers, and releases set forth in
                         the Interim Order shall be binding on the Debtors upon entry of the Interim Order. The
                         acknowledgments, stipulations, admissions, waivers, and releases contained in the Interim
Bankruptcy Rule
                         Order shall also be binding upon the Debtors’ estates and all other parties in interest,
4001(c)(l)(B)(viii)
                         including the Creditors’ Committee (if any), or any chapter 7 or chapter 11 trustee
                         appointed or elected for any of the Debtors (a “Trustee’) and any other representative,
Financing Guidelines
                         successor or assign of any of the Debtors, unless:
1(a)(ii)
                         Challenge Period

                         (a) such party with requisite standing, has duly filed an adversary proceeding challenging
                         the validity, perfection, priority, extent, or enforceability of the Prepetition Liens, or the
                         Prepetition Secured Obligations, or otherwise asserting or prosecuting any Avoidance
                         Actions or any other claims, counterclaims or causes of action, objections, contests, or
                         defenses (collectively, the “Claims and Defenses”) against the Prepetition Secured Parties
                         in connection with any matter related to the Prepetition Collateral, the Prepetition Liens or
                         the Prepetition Secured Obligations by no later than: (i) with respect to any Creditors’
                         Committee, the date that is 60 days after the Creditors’ Committee’s formation or (ii) with
                         respect to other parties in interest, no later than the date that is 75 days after the entry of
                         the Interim Order (the time period established by the later of the foregoing clauses (i)
                         and (ii), the “Challenge Period”); provided that in the event that, prior to the expiration of
                         the Challenge Period, (x) these chapter 11 cases are converted to chapter 7 or (y) a chapter
                         11 trustee is appointed in these chapter 11 cases, then, in each such case, the Challenge
                         Period shall be extended for a period of 60 days solely with respect to any Trustee,
                         commencing on the occurrence of either of the events described in the foregoing clauses
                         (x) and (y); and
                         (b) an order is entered by a court of competent jurisdiction and becomes final and non-
                         appealable in favor of the plaintiff sustaining any such challenge or claim in any such duly
                         filed adversary proceeding. If no such adversary proceeding is timely filed prior to the
                         expiration of the Challenge Period, without further order of this Court: (x) the Prepetition
                         Secured Obligations shall constitute allowed claims, not subject to any Claims and
                         Defenses (whether characterized as a counterclaim, setoff, subordination,
                         recharacterization, defense, avoidance, contest, attack, objection, recoupment,


                                                         25
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                         Main Document
                                              Pg 26 of 56


   Applicable Rule                                      Summary of Material Terms
                         reclassification, reduction, disallowance, recovery, disgorgement, attachment, “claim” (as
                         defined by Bankruptcy Code section 101(5)), impairment, subordination (whether
                         equitable, contractual or otherwise), or other challenge of any kind pursuant to the
                         Bankruptcy Code or applicable non-bankruptcy law), for all purposes in these Cases and
                         any subsequent chapter 7 cases, if any; (y) the Prepetition Liens shall be deemed to have
                         been, as of the Petition Date, legal, valid, binding, perfected and of the priority specified in
                         paragraphs [4(b) and 4(d)], not subject to setoff, subordination, defense, avoidance,
                         impairment, disallowance, recharacterization, reduction, recoupment, or recovery; and (z)
                         the Prepetition Secured Obligations, the Prepetition Liens on the Prepetition Collateral and
                         the Prepetition Secured Parties (in their capacities as such) shall not be subject to any other
                         or further challenge and any party in interest shall be forever enjoined and barred from
                         seeking to exercise the rights of the Debtors’ estates or taking any such action, including
                         any successor thereto (including any estate representative or a Trustee, whether such
                         Trustee is appointed or elected prior to or following the expiration of the Challenge
                         Period).

                         If any such adversary proceeding is timely filed prior to the expiration of the Challenge
                         Period, (a) the stipulations and admissions contained in the Interim Order shall nonetheless
                         remain binding and preclusive on the Creditors’ Committee (if any) and any other party in
                         these cases, including any Trustee, except as to any stipulations or admissions that are
                         specifically and expressly challenged in such adversary proceeding and (b) any Claims and
                         Defenses not brought in such adversary proceeding shall be forever barred; provided that,
                         if and to the extent any challenges to a particular stipulation or admission are withdrawn,
                         denied or overruled by a final non-appealable order, such stipulation also shall be binding
                         on the Debtors’ estates and all parties in interest.

                          See Interim Order at ¶ 30

Waiver/Modification The Interim Order provides for the modification of the automatic stay imposed pursuant to
of the Automatic Stay Bankruptcy Code section 362 to the extent necessary to implement and effectuate the
                      terms of the Interim Order and all obligations under the DIP Facility and pursuant to the
Bankruptcy Rule       DIP Credit Agreement, including without limitation the payment of any fees, execution of
4001(c)(1)(B)(iv)     any agreements, and granting of any liens.
                         See Interim Order ¶ (n), 6(d)
Financing Guidelines
(1)(a)(ix)
                         Upon Termination Event

                         The automatic stay pursuant to Bankruptcy Code section 362 shall be automatically
                         terminated with respect to the DIP Agent, the DIP Lenders, and the Prepetition First Lien
                         Parties after having given not less than three business days’ advance written notice (which
                         may be by email) (the “Notice Period”), without further notice or order of the Court, unless
                         the DIP Agent, the DIP Lenders, the Prepetition First Lien Agents, and the Prepetition First
                         Lien Lenders elect otherwise in a written notice to the Debtors, which may be by email.
                         Upon termination of the automatic stay, the DIP Agent, the DIP Lenders, and the
                         Prepetition First Lien Parties shall be permitted to exercise all rights and remedies set forth
                         herein, in the DIP Documents, and the Prepetition First Lien Credit Documents, as
                         applicable, and as otherwise available at law against the DIP Collateral and/or Prepetition
                         Collateral, without any further order of or application or motion to the Court, and without
                         restriction or restraint imposed by any stay under Bankruptcy Code sections 362 or 105, or
                         otherwise, against (x) the enforcement of the liens and security interests in the DIP
                         Collateral or the Prepetition Collateral, or (y) the pursuit of any other rights and remedies
                         granted to the DIP Agent, the DIP Lenders, or the Prepetition First Lien Parties pursuant to
                         the DIP Documents, the Prepetition First Lien Credit Documents, or the Interim Order;
                         provided that during the Notice Period the Debtors may use the proceeds of the DIP Facility

                                                          26
Doc#: US1:13410878v13
Case 20-41308           Doc 29     Filed 03/10/20 Entered 03/10/20 10:27:51                         Main Document
                                              Pg 27 of 56


   Applicable Rule                                       Summary of Material Terms
                         (to the extent drawn prior to the occurrence of a Termination Event) or Cash Collateral only
                         to (i) fund operations in accordance with the DIP Credit Agreement and the Budget and (ii)
                         to fund the Carve Out Reserves; provided further that during the Notice Period the Debtors,
                         the DIP Lenders, and the DIP Agent consent to a hearing on an expedited basis to consider
                         whether a Termination Event has occurred; provided further, that if a hearing to consider
                         the foregoing is requested to be heard before the end of the Notice Period but is scheduled
                         for a later date by the Court, the Notice Period shall be automatically extended to the date
                         of such hearing, but in no event later than five business days after delivery of the
                         Enforcement Notice; provided further that any fees and expenses incurred by the Debtors or
                         the Committee during the Notice Period shall permanently reduce the Post-Carve Out
                         Trigger Notice Cap.

                         See Interim Order ¶ 24

Release/ Waiver of       Subject to any rights and limitations set forth in the Interim Order, each of the Debtors and
Estate Actions           the Debtors’ estates, on its own behalf and on behalf of each of their predecessors, their
                         successors, and assigns shall to the maximum extent permitted by applicable law,
Bankruptcy Rule          unconditionally, irrevocably and fully forever release, remise, acquit, relinquish,
4001(c)(l)(B)(viii)      irrevocably waive and discharge each of the DIP Lenders, the DIP Agent, the Prepetition
                         Secured Parties, and each of their respective former, current or future officers, employees,
Financing Guidelines     directors, agents, representatives, owners, members, partners, financial advisors, legal
1(a)(ii)                 advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and
                         predecessors in interest, each in their capacity as such, of and from any and all claims,
                         demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and
                         obligations, rights, assertions, allegations, actions, suits, controversies, proceedings, losses,
                         damages, injuries, attorneys’ fees, costs, expenses, or judgments of every type, whether
                         known, unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed,
                         contingent, pending, or threatened including, without limitation, all legal and equitable
                         theories of recovery, arising under common law, statute or regulation or by contract, of
                         every nature and description that exist on the date hereof with respect to or relating to the
                         DIP Obligations, the DIP Liens, the Prepetition Secured Obligations or the Prepetition
                         Liens, as applicable, including, without limitation, (i) any so-called “lender liability” or
                         equitable subordination claims or defenses, (ii) any and all claims and causes of action
                         arising under the Bankruptcy Code, and (iii) any and all claims and causes of action
                         regarding the validity, priority, extent, enforceability, perfection or avoidability of the liens
                         or claims of the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties.
                         See Interim Order ¶ 31


               Efforts to Obtain Post-Petition Financing and the Debtors’ Liquidity Needs

                  24.     As described in the First Day Declaration and the Herman Declaration, the

Debtors’ chapter 11 filing is the result of a number of factors, chiefly heavy competition among

coal suppliers for a shrinking customer base, against the backdrop of a challenging regulatory

and legislative atmosphere. To attempt to stem the losses caused by these factors, the Debtors

implemented a series of coal production efficiency improvements and cost-cutting initiatives

both within their mining operations and along their transportation and logistics routes. Despite

                                                          27
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51          Main Document
                                            Pg 28 of 56


these efforts, the Debtors still faced extremely challenging market conditions and substantial

funded debt obligations.

                  25.     As described in the Herman Declaration, the Debtors’ efforts included

attempts, pre-petition, to obtain financing to give them the opportunity to implement an

operational restructuring on an out-of-court basis. The Debtors pursued a potential financing

transaction in which Foresight could obtain new financing secured by its receivables. Based on

feedback from potential lenders, the Debtors determined not to move forward on such a

transaction. In addition, the Debtors engaged in negotiations with an ad hoc group of certain

Prepetition Secured Lenders and Second Lien Noteholders (the “Crossover Ad Hoc Group”)

relating to a potential financing transaction which would have provided the Debtors with up to

one year of liquidity in which to renegotiate key contracts. Ultimately, the Debtors abandoned

these negotiations when it became clear that certain conditions to such a deal could not be met,

namely obtaining the necessary consents from the Debtors’ existing secured creditors.

                  26.     In recent months, the Debtors and their advisors have worked diligently to

address the risks presented by the continued deterioration of their liquidity position, including

preparing for a chapter 11 filing.        Ultimately, the Debtors agreed to the framework of a

restructuring that would be consensual as between the Debtors, an ad hoc group of certain

Prepetition First Lien Lenders (the “First Lien Ad Hoc Group” and, with the Crossover Ad Hoc

Group, the “Ad Hoc Groups”), the Crossover Ad Hoc Group and certain other of the Debtors’

counterparties. In preparation to execute on that restructuring, the Debtors identified the Ad Hoc

Groups as the most likely sources of postpetition financing that could be obtained given (a) the

Debtors’ liquidity position, (b) how rapidly the Debtors’ already limited liquidity was




                                                  28
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51        Main Document
                                            Pg 29 of 56


deteriorating, and (c) such creditors liens on substantially all of Foresight’s assets other than

Hillsboro and their history with, and understanding of the Debtors.

                  27.     The Debtors also determined that the prospect of obtaining postpetition

financing from a third-party lender other than the Prepetition Secured Lenders would have

contemplated one of five alternatives: (a) a lender willing to extend postpetition financing on an

unsecured basis, (b) a lender willing to extend postpetition financing with priority junior to that

of the obligations under the First Lien Credit Agreement and Second Lien Notes Indenture,

(c) postpetition financing that primed the liens of the Prepetition Secured Creditors without their

consent, (d) a complete refinancing of Foresight’s First Lien Credit Agreement, or (e) a financing

secured solely by Foresight’s unencumbered assets at Hillsboro. Nevertheless, the Debtors, with

the assistance of their advisors, determined to move forward on two concurrent paths.

                  28.     First, beginning in February 2020, the Debtors engaged in negotiations

with the Ad Hoc Groups regarding the terms of potential DIP financing. These negotiations

continued over the course of several weeks among the Debtors, the Ad Hoc Groups, and each of

their respective advisors. The negotiations were extensive, in good faith, and at arm’s-length.

Each of the parties was represented by experienced counsel and financial advisors, and the

negotiations continued into the days leading up to the Petition Date, with extensive involvement

from all of the Debtors professionals and management. Ultimately, the Debtors, in consultation

with their advisors concluded that the proposal from the Ad Hoc Groups was in the best interests

of the Debtors and their stakeholders.

                  29.     Second, and concurrently with the negotiations described above, the

Debtors conducted a market-test to determine whether any third party would be willing to

provide alternative DIP financing on terms that were better and executable by the Debtors under



                                                 29
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51          Main Document
                                            Pg 30 of 56


the circumstances. The Debtors, in cooperation with their advisors, assembled a list of twenty-

one (21) financial institutions (five commercial banks and sixteen specialty lenders and credit

funds that have historical interest in financing in the coal sector), each of which is experienced in

distressed lending and DIP financings, to gauge their interest in providing such alternative

financing to the Debtors.

                  30.     As described in the Herman Declaration, after the initial outreach by the

Debtors’ professionals, only one (1) potential financing source expressed interest in providing

DIP financing. While that party executed a confidentiality agreement and received confidential

marketing materials, it ultimately declined to make a proposal regarding the terms of any

potential DIP financing or to seek further information regarding potential DIP financing. Based

on the results of this process, the Debtors do not believe there are any alternative sources of

financing, let alone any alternative source of financing who would be willing to provide

financing on the same or better terms currently available to the Debtors.

                  31.     As described in the Boyko Declaration, the debtors have an urgent and

immediate need for the DIP Facility. Without the funds provided under the DIP Facility, the

Debtors would run out of the liquidity required to operate their businesses within the first week

of the Chapter 11 Cases. Accordingly, without the cash and stability provided by the DIP

Facility, I believe that immediate and irreparable harm would occur as a result of the Debtors’

inability to continue ordinary course operations.

                  32.     Under the circumstances, the Debtors submit that the terms of the DIP

Facility are fair and reasonable to the Debtors. The DIP Facility provides the Debtors with the

money they urgently need to fund the Chapter 11 Cases and pursue confirmation of a value-

maximizing and deleveraging chapter 11 plan while the Debtors could not obtain such financing



                                                  30
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51         Main Document
                                            Pg 31 of 56


from any other third party. Accordingly, the Debtors respectfully request the Court approve the

Debtors’ entry into the DIP Facility.

                                            Basis for Relief Requested

                  33.     For the reasons set forth herein, the First Day Declaration, the Herman

Declaration and the Boyko Declaration, the Debtors believe that entry into the DIP Facility is the

best and only option available to the Debtors to finance the Chapter 11 Cases and will maximize

the value of the Debtors’ estates by allowing the Debtors to operate in the ordinary course while

pursuing consummation of the restructuring set forth in the Restructuring Support Agreement,

and therefore is a sound exercise of the Debtors’ business judgment. Accordingly, the Debtors

respectfully request that the Court enter the DIP Orders.

A.       The Debtors Should be Authorized to Obtain the Post-Petition Financing Under
         Section 364 of the Bankruptcy Code

                  34.     The Debtors satisfy the requirements for relief under section 364 of the

Bankruptcy Code, which permits a debtor to obtain postpetition financing and, in return, to grant

superpriority administrative claim status and liens on their property.        Section 364 of the

Bankruptcy Code “provides bankruptcy courts with the power to authorize postpetition financing

for a Chapter 11 debtor-in-possession.” In re Defender Drug Stores, Inc., 126 B.R. 76, 81

(Bankr. D. Ariz. 1991). “Having recognized the natural reluctance of lenders to extend credit to

a company in bankruptcy, Congress designed [section] 364 to provide ‘incentives to the creditor

to extend postpetition credit.’”      Id.    In particular, section 364(c) of the Bankruptcy Code

establishes the conditions under which a debtor may obtain certain types of secured credit and

provides, in pertinent part, as follows:

         If the trustee is unable to obtain unsecured credit allowable under section
         503(b)(1) of this title as an administrative expense, the court, after notice and a
         hearing, may authorize the obtaining of credit or the incurring of debt –


                                                    31
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51            Main Document
                                            Pg 32 of 56


                  (1) with priority over any or all administrative expenses of the kind
                  specified in section 503(b) or 507(b) of [the Bankruptcy Code];

                  (2) secured by a lien on property of the estate that is not otherwise subject
                  to a lien; or

                  (3) secured by a junior lien on property of the estate that is subject to a
                  lien[.]

11 U.S.C. § 364(c). Furthermore, section 364(d) of the Bankruptcy Code provides:

         (1) The court, after notice and a hearing, may authorize the obtaining of credit or
         the incurring of debt secured by a senior or equal lien on property of the estate
         that is subject to a lien only if:

                  (A) the trustee is unable to obtain such credit otherwise; and

                  (B) there is adequate protection of the interest of the holder of the lien on
                  the property of the estate on which such senior or equal lien is proposed to
                  be granted.

         (2) In any hearing under this subsection, the trustee has the burden of proof on the
         issue of adequate protection.

11 U.S.C. § 364(d).

                  35.     As long as a debtor’s business judgment does not run afoul of the letter

and spirit of the Bankruptcy Code, courts grant a debtor considerable deference in exercising its

sound business judgment in obtaining such credit. See, e.g., In re Barbara K. Enters., Inc., No.

08-11474, 2008 WL 2439649, at *14 (Bankr. S.D.N.Y. June 16, 2008) (explaining that courts

defer to a debtor’s business judgment “so long as a request for financing does not ‘leverage the

bankruptcy process’ and unfairly cede control of the reorganization to one party in interest”); In

re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently

reflect that the court’s discretion under section 364 [of the Bankruptcy Code] is to be utilized on

grounds that permit [a debtor’s] reasonable business judgment to be exercised so long as the

financing agreement does not contain terms that leverage the bankruptcy process and powers or

its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”); In re


                                                   32
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51          Main Document
                                            Pg 33 of 56


Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003) (noting that approval of

postpetition financing requires, inter alia, an exercise of “sound and reasonable business

judgment”); see also In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011)

(“[C]ourts will almost always defer to the business judgment of a debtor in the selection of the

lender.”).

                  36.     Furthermore, in determining whether the Debtors have exercised sound

business judgment in deciding to enter into the DIP Documents, the Court may appropriately

take into consideration non-economic benefits to the Debtors offered by a proposed postpetition

facility. For example, in In re ION Media Networks, Inc., the Bankruptcy Court for the Southern

District of New York held that:

                  Although all parties, including the Debtors and the Committee, are
                  naturally motivated to obtain financing on the best possible terms,
                  a business decision to obtain credit from a particular lender is
                  almost never based purely on economic terms. Relevant features
                  of the financing must be evaluated, including non-economic
                  elements such as the timing and certainty of closing, the impact on
                  creditor constituencies and the likelihood of a successful
                  reorganization. This is particularly true in a bankruptcy setting
                  where cooperation and established allegiances with creditor groups
                  can be a vital part of building support for a restructuring that
                  ultimately may lead to a confirmable reorganization plan. That
                  which helps foster consensus may be preferable to a notionally
                  better transaction that carries the risk of promoting unwanted
                  conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009).

                  37.     Here, given all the facts and circumstances present in these cases, the

Debtors have amply satisfied the necessary conditions under sections 364(c) and (d) of the

Bankruptcy Code for authority to enter into the DIP Facility. The Debtors exercised proper

business judgment in securing the DIP Facility on terms that are fair and reasonable and the best

available to them under the circumstances. Given the circumstances, the Debtors could not


                                                  33
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51         Main Document
                                            Pg 34 of 56


obtain credit on an unsecured or administrative expense basis.           Moreover, the requisite

Prepetition Secured Parties have agreed in principle to the use of Cash Collateral to the extent it

constitutes their respective priority collateral under the terms of the Collateral Trust Agreement,

and the Debtors have provided the Prepetition Secured Parties with adequate protection against

any potential diminution in value of their interests. For all the reasons discussed further below,

therefore, the Court should grant the Debtors’ request to enter into the DIP Facility pursuant to

sections 364(c) and (d) of the Bankruptcy Code.

                  i.      The Debtors Exercised Sound and Reasonable Business Judgment in
                          Deciding to Enter into the DIP Facility

                  38.     Based on the circumstances of the Chapter 11 Cases, the DIP Facility

represents a proper exercise of the Debtors’ business judgment. Bankruptcy courts routinely

defer to the debtor’s business judgment on most business decisions, including decisions about

whether and how to borrow money. Grp. of Institutional Investors v. Chi., Milwaukee, St. Paul

& Pac. R.R., 318 U.S. 523, 550 (1943); In re Farmland Indus., Inc., 294 B.R. at 882 (“Business

judgments should be left to the board room and not to this Court.”) (quoting In re Simasko Prod.

Co., 47 B.R. 444, 449 (Bankr. D. Colo. 1985)); In re Lifeguard Indus., Inc., 37 B.R. 3, 17

(Bankr. S.D. Ohio 1983). “More exacting scrutiny would slow the administration of the debtor’s

estate and increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

                  39.     In general, bankruptcy courts defer to a debtor’s business judgment

regarding the need for, and the proposed use of, funds, unless the debtor’s decision improperly

leverages the bankruptcy process or its purpose is not so much to benefit the estate as it is to




                                                34
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51         Main Document
                                            Pg 35 of 56


benefit a party in interest. See Ames Dep’t Stores, 115 B.R. at 40; see also In re Curlew Valley

Assocs., 14 B.R. 506, 511-13 (Bankr. D. Utah 1981).

                  40.     Courts emphasize that the business judgment rule is not an onerous

standard and may be satisfied “‘as long as the proposed action appears to enhance the debtor’s

estate.’” Crystalin, LLC v. Selma Props. Inc. (In re Crystalin, LLC), 293 B.R. 455, 463-64

(B.A.P. 8th Cir. 2003) (quoting Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores,

Inc.), 107 F.3d 558, 566 n.16 (8th Cir. 1997) (emphasis original, internal alterations and

quotations omitted)); see also In re AbitibiBowater, 418 B.R. 815, 831 (Bankr. D. Del. 2009)

(business judgment standard is “not a difficult standard to satisfy”).        Under the business

judgment rule, “management of a corporation’s affairs is placed in the hands of its board of

directors and officers, and the Court should interfere with their decisions only if it is made clear

that those decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach of the

officers’ and directors’ fiduciary duty to the corporation, are made on the basis of inadequate

information or study, are made in bad faith, or are in violation of the Bankruptcy Code.” In re

Farmland Indus., Inc., 294 B.R. at 881 (citing In re United Artists Theatre Co., 315 F.3d 217,

233 (3d Cir. 2003), Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303 (5th Cir. 1985),

and In re Defender Drug Stores, Inc., 145 B.R. at 317); see also In re Food Barn Stores, Inc.,

107 F.3d 558, 567 n. 16 (8th Cir. 1997) (“Where the [debtor’s] request is not manifestly

unreasonable or made in bad faith, the court should normally grant approval as long as the

proposed action appears to enhance the debtor’s estate’” (citing Richmond Leasing Co. v.

Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985)).

                  41.     Here, the Debtors have exercised sound business judgment in determining

that the DIP Facility is appropriate. The Debtors’ effort to secure DIP Facility was guided by the



                                                 35
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51          Main Document
                                            Pg 36 of 56


Debtors’ current financial and operational needs. First, without access to the DIP Facility and

Cash Collateral, the Debtors would not be able to pay expenses necessary to sustain ongoing

operations, which would irreparably impair the value of the estate. Second, the DIP Facility is

the only available sources of funding with which to make such payments. Third, the terms of the

DIP Facility were extensively negotiated at arm’s length and in good faith by the Debtors and

their advisors to ensure that they contained the most favorable terms possible given the relative

bargaining power of the Debtors and their lenders. Finally, the DIP Facility is a key component

enabling the Debtors to pursue and, within the Chapter 11 Cases, swiftly confirm and

consummate a chapter 11 plan on terms consistent with the Restructuring Support Agreement,

thus maximizing the value of their estate for the benefit of all stakeholders.

                  42.     For all of these reasons, the Debtors determined that entry into the DIP

Facility is in the best interests of the Debtors, their estates, and creditors. The DIP Facility will

provide the Debtors with access to the liquidity needed to preserve the value of their assets

through ongoing operations and ultimately, achieve a successful outcome through the

Restructuring Support Agreement. Accordingly, the Debtors’ decision to enter into the proposed

DIP Facility is an exercise of their sound judgment that warrants approval by the Court.

                  ii.     The Debtors Meet the Conditions Necessary Under Section 364(c) and (d)
                          to Obtain Postpetition Financing on a Senior Secured and Superpriority
                          Basis

                  43.     Section 364(c) of the Bankruptcy Code authorizes a debtor to obtain

postpetition financing on a secured or superpriority basis, or both, where the Court finds, after

notice and a hearing, that the debtors are “unable to obtain unsecured credit allowable under

section 503(b)(1) of the [the Bankruptcy Code] . . . .”        11 U.S.C. § 364(c).     Courts have

articulated a three-part test to determine whether a debtor is entitled to financing under section

364 of the Bankruptcy Code, considering whether (a) unencumbered credit or alternative

                                                  36
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51            Main Document
                                            Pg 37 of 56


financing without superpriority status is available to the debtor, (b) the proposed transaction is

necessary to preserve assets of the estate, and (c) the terms of the credit agreement are fair,

reasonable, and adequate. See, e.g., In re Los Angeles Dodgers LLC, 457 B.R. at 312; In re Aqua

Assoc., 123 B.R. 192, 195−99 (Bankr. E.D. Pa. 1991); In re St. Mary Hosp., 86 B.R. 393, 401-02

(Bankr. E.D. Pa. 1988); In re Crouse Grp., Inc., 71 B.R. 544, 549−51 (Bankr. E.D. Pa. 1987);

see also In re Ames Dep’t Stores, 115 B.R. at 37−40.

                          (a)    The Debtors are Unable to Obtain Financing On More Favorable
                                 Terms than the DIP Facility

                  44.     The Debtors, working in close consultation with their restructuring advisors,

have diligently assessed their financing options and concluded that they cannot obtain alternate

financing, let alone any financing on better terms. A debtor need only demonstrate “by a good

faith effort that credit was not available” to the debtor on an unsecured or administrative expense

basis. Bray v. Shenandoah Fed. Savs. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088

(4th Cir. 1986) (“The statute imposes no duty to seek credit from every possible lender before

concluding that such credit is unavailable.”); accord In re Ames Dep’t Stores, Inc., 115 B.R. at

37 (debtor must show that it has made reasonable efforts to seek other sources of financing under

sections 364(a) and (b) of the Bankruptcy Code); In re Crouse Grp., Inc., 71 B.R. at 549

(secured credit under section 364(c)(2) of the Bankruptcy Code is authorized, after notice and

hearing, upon showing that unsecured credit cannot be obtained). “The statute imposes no duty

to seek credit from every possible lender before concluding that such credit is unavailable.” Id.;

see also Pearl-Phil GMT (Far East) Ltd. v. Caldor Corp., 266 B.R. 575, 584 (S.D.N.Y. 2001)

(superpriority administrative expenses authorized where debtor could not obtain credit as an

administrative expense). This is true especially when time is of the essence. In re Reading Tube

Indus., 72 B.R. 329, 332 (Bankr. E.D. Pa. 1987).


                                                   37
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51        Main Document
                                            Pg 38 of 56


                  45.     Moreover, in circumstances where only a few lenders likely can or will

extend the necessary credit to a debtor, “it would be unrealistic and unnecessary to require [the

debtor] to conduct such an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R.

107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom., Anchor Savs. Bank FSB v. Sky Valley, Inc., 99

B.R. 117, 120 n.4 (N.D. Ga. 1989); see also Ames Dep’t Stores, 115 B.R. at 40 (approving

financing facility and holding that debtor made reasonable efforts to satisfy the standards of

section 364(c) where it approached four lending institutions, was rejected by two, and selected

most favorable of two offers it received); see also In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D.

Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant unsecured loans

was sufficient to support conclusion that section 364 requirement was met).

                  46.     As detailed in the Herman Declaration, notwithstanding the practical

difficulties of arranging financing from any third-party lender, the Debtors conducted a search

for such financing by contacting twenty-one potential third party lenders. While one executed a

confidentiality agreement, that potential lender declined to submit an indication of interest or a

term sheet, and each of the other potential lenders the Debtors’ advisors contacted indicated they

were not interested in providing the needed financing.

                  47.     Notwithstanding the Debtors’ lack of alternative financing options, the

DIP Facility is the product of extensive good faith negotiations between the Debtors and the DIP

Lenders, each of whom was represented by experienced counsel and financial advisors. Through

these negotiations, the Debtors were able to secure the best terms possible under the

circumstances. Simply put, the DIP Facility provides the Debtors with the liquidity they need on

the best and only terms available to them. Based on the negotiation history of the DIP Facility,




                                                 38
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51          Main Document
                                            Pg 39 of 56


and the marketing efforts undertaken by the Debtors and Jefferies, the DIP Facility represent the

Debtors’ best and only available postpetition financing option.

                          (b)    The DIP Facility is Necessary to Preserve Value of the Estates

                  48.     As described in the First Day Declaration, the Herman Declaration and the

Boyko Declaration, it is essential that the Debtors obtain the proposed DIP Facility to continue

the orderly operation of their businesses, facilitate the confirmation and consummation of the

chapter 11 plan contemplated by the Restructuring Support Agreement, and otherwise support

the Debtors’ restructuring activities.      Moreover, as discussed above, absent the financing

provided by the DIP Facility, the Debtors would be unable to fund necessary expenditures,

including employee payroll and vendor payments in the ordinary course of business that are

essential to the Debtors’ operational viability. Accordingly, the circumstances of the Chapter 11

Cases necessitate postpetition financing under section 364(c) of the Bankruptcy Code.

                          (c)    The Terms of the DIP Facility is Fair, Reasonable, and
                                 Appropriate Under the Circumstances

                  49.     In considering whether the terms of post-petition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. at 886; see also Unsecured Creditors’

Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Ellingsen MacLean Oil Co.), 65

B.R. 358, 365 (W.D. Mich. 1986) (a debtor may have to enter into hard bargains to acquire

funds). The appropriateness of a proposed financing facility should also be considered in light of

current market conditions. See In re Lyondell Chem. Co., No. 09-10023 (REG) (Bankr S.D.N.Y.

Feb. 27, 2009), Hr’g Tr. 740:4-6 (“[B]y reason of present market conditions, as disappointing as

the [DIP] pricing terms are, I find the provisions [of a DIP that included a roll-up of prepetition

secured debt] reasonable here and now.”).


                                                  39
Doc#: US1:13410878v13
Case 20-41308            Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51            Main Document
                                             Pg 40 of 56


                  50.      Here, the terms of the DIP Facility are fair, appropriate, reasonable, and in

the best interests of the Debtors, their estates, and their creditors.     As detailed in the Herman

Declaration, the Debtors sought financing from alternative sources, but were unable to generate

any interest. Nevertheless, the agreement between the Debtors and the DIP Lenders is the result

of good faith and arm’s-length negotiating which resulted in give and take on both sides. As is

customary, the DIP Facility contains certain case controls (e.g., milestones) and other

bankruptcy-related terms, but the Debtors believe that these terms provide sufficient flexibility to

ensure the Chapter 11 Cases are administered in a manner that is fair and transparent, but that

ensures the Debtors pursue confirmation of a chapter 11 plan that reflects the reality of the

Debtors’ current financial position.

                  51.      Finally, without the financing provided by the DIP Facility, the Debtors

would not be able to realize the full value of their assets through the confirmation and

consummation of the chapter 11 plan contemplated by the Restructuring Support Agreement, to

the detriment of all stakeholders. Accordingly, the terms of the DIP Facility are fair, reasonable

and appropriate, and should be approved.

                  iii.     The Debtors Should Be Authorized to Obtain Post-Petition Financing
                           Secured by Liens that are Senior to the Liens Securing the Prepetition First
                           Lien Loans and Prepetition Second Lien Notes

                  52.      In addition to authorizing financing under section 364(c) of the

Bankruptcy Code, a court may also authorize a debtor to obtain postpetition credit secured by a

lien that is senior in priority to existing liens on encumbered property if the debtor cannot

otherwise obtain such credit and the interests of existing lien holders are adequately protected or

consent is obtained. See 11 U.S.C. § 364(d)(1). When determining whether to authorize a

debtor to obtain credit secured by a lien that is senior or equal to a prepetition lien under section

364(d), courts consider a number of factors, including, among others:

                                                    40
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51            Main Document
                                            Pg 41 of 56


             •    whether alternative financing is available on any other basis (i.e., whether any
                  better offers, bids or timely proposals are before the court);

             •    whether the proposed financing is necessary to preserve estate assets and is
                  necessary, essential and appropriate for continued operation of the debtor’s
                  businesses;

             •    whether the terms of the proposed financing are reasonable and adequate given
                  the circumstances of both the debtor and proposed lender(s); and

             •    whether the proposed financing agreement was negotiated in good faith and at
                  arm’s length and entry therein is an exercise of sound and reasonable business
                  judgment and in the best interest of the debtor’s estate and its creditors.

See, e.g., Ames Dep’t Stores, 115 B.R. at 37–39; Bland v. Farmworker Creditors, 308 B.R. 109,

113-14 (S.D. Ga. 2003); Farmland Indus., 294 B.R. at 862-79; Barbara K. Enters., 2008 WL

2439649, at *10; see also 3 COLLIER ON BANKRUPTCY ¶ 364.04[1] (16th ed.).

                  53.     The DIP Facility satisfies each of these factors. First, as described above,

the Debtors and their advisors undertook a focused process appropriate to the circumstances and

explored financing proposals with various participants both in and outside the capital structure of

the Debtors. The Debtors conducted arm’s length negotiations with the DIP Lenders, and the

ultimate forms of agreement reflect the most favorable terms the Debtors were able to obtain.

The Debtors are not able to obtain alternative financing from any party other than from the DIP

Lenders, let alone financing on equal or better terms or without granting liens senior in priority

to those securing the Prepetition Secured Parties as described herein. As described in the

Herman Declaration, and the Prepetition Secured Parties were unwilling to consent to any such

priming except in connection with the DIP Facility.

                  54.     Second, as discussed above, the Debtors need the funds to be provided

under the DIP Facility to preserve the value of their estates for the benefit of creditors and other

parties in interest, to facilitate prosecution of the chapter 11 plan contemplated by the

Restructuring Support Agreement, and to otherwise support the Debtors’ restructuring activities.

                                                   41
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                            Pg 42 of 56


                  55.     Third, as discussed above, the terms of the DIP Facility are reasonable and

adequate to support the Debtors’ operations and restructuring and sale activities through the

pendency of the Chapter 11 Cases.

                  56.     Finally, as described in greater detail above and in the Herman

Declaration, the Debtors and the DIP Lenders negotiated the DIP Documents in good faith and at

arm’s length, and the Debtors’ entry into the DIP Documents is an exercise of their sound

business judgment.        The DIP Facility represents the most favorable terms available to the

Debtors under current market conditions and in light of the Debtors’ financial condition. Taking

into account all of these factors, therefore, it is clear that the Debtors should be authorized to

secure the DIP Facility with superpriority priming liens.

                          (a)    The Interests of the Prepetition First Lien Parties and Prepetition
                                 Second Lien Parties Are Adequately Protected

                  57.     A debtor may obtain postpetition credit “secured by a senior or equal lien

on property of the estate that is subject to a lien only if” the debtor, among other things, provides

“adequate protection” to those parties whose liens are primed. See 11 U.S.C. § 364(d)(1)(B).

What constitutes adequate protection is decided on a case-by-case basis, and adequate protection

may be provided in various forms, including payment of adequate protection fees, payment of

interest, or granting of replacement liens or administrative claims. See, e.g., In re Martin, 761

F.2d 472, 474 (8th Cir. 1985) (“[S]uch matters ‘are [to be] left to case-by-case interpretation and

development.’”) (quoting H.R. Rep. No. 595, 95th Cong., 2d Sess. 339, reprinted in 1978 U.S.

Code Cong. & Ad. News 5963, 6295); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996)

(“[T]he determination of adequate protection is a fact-specific inquiry . . . left to the vagaries of

each case”); In re Realty Sw. Assocs., 140 B.R. 360 (Bankr. S.D.N.Y. 1992); In re Beker Indus.

Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (application of adequate protection “is left to


                                                   42
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51             Main Document
                                            Pg 43 of 56


the vagaries of each case, but its focus is protection of the secured creditor from diminution in

the value of its collateral during the reorganization process”) (citation omitted).

                  58.     The critical purpose of adequate protection is to guard against the

diminution of a secured creditor’s collateral during the period when such collateral is being used

by the debtor in possession. See Martin, 761 F.2d at 474; In re Johnson, 90 B.R. 973, 978

(Bankr. D. Minn. 1988) (holding that secured creditor is not impaired and is not entitled to

receive adequate protection payments where value of collateral does not decline); 495 Cent.

Park, 136 B.R. at 631 (“The goal of adequate protection is to safeguard the secured creditor from

diminution in the value of its interest during the chapter 11 reorganization.”); In re Beker Indus.

Corp., 58 B.R. at 736; In re Hubbard Power & Light, 202 B.R. 680, 685 (Bankr. E.D.N.Y.

1996).

                  59.     Courts in this district and others have approved similar forms of adequate

protection to that being provided to the Prepetition First Lien Parties and the Prepetition Second

Lien Parties      See, e.g., In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 15,

2016) (approving grant of replacement liens as adequate protection for the use of cash collateral

an interim basis); In re Bakers Footwear Grp., Inc., No. 12-49658-705 (CER) (Bankr. E.D. Mo.

Nov. 5, 2012) (same).

                  60.     The Prepetition First and Second Lien Parties are entitled to adequate

protection for, among other things, the use of Cash Collateral and other Prepetition Collateral

and the limited consensual priming of their liens by the DIP Facility, to the extent of any

aggregate diminution in value of their interest in the Prepetition Collateral, including Cash

Collateral, from and after the Petition Date.          Such adequate protection will consist of

replacement liens and claims on all DIP Collateral to the extent of any Diminution in Value,



                                                  43
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                            Pg 44 of 56


professional fees and expenses and, solely with respect to the Prepetition First Lien Parties,

monthly in-kind payments of interest to the Prepetition First lien Agents, on behalf of the

Prepetition First Lien Lenders. Finally, the Prepetition Secured Parties will also receive the same

financial reporting that the Debtors provide to the DIP Parties and reasonable access to the

Debtors’ facilities, management, books, and records as required under the Prepetition

Documents.

                  iv.     The First Lien Term Loan “Roll-Up” Feature is Appropriate

                  61.     As part of the DIP Facility and subject to entry of the Final Order, the

Debtors have agreed to refinance (or “roll up”) a $75,000,000.00 portion of the Prepetition First

Lien Term Loan (the “Roll-Up Loans”). Because the DIP Facility was necessary to provide

funding to enable the Debtors and their creditors to pursue an expeditious and value-maximizing

chapter 11 plan, as contemplated by the Restructuring Support Agreement, the Roll-Up Loans

are appropriate under the circumstances and substantially beneficial to the Debtors and their

stakeholders.

                  62.     Section 363(b) of the Bankruptcy Code permits a bankruptcy court, after

notice and a hearing, to authorize a debtor to “use, sell, or lease, other than in the ordinary course

of business, property of the estate.” 11 U.S.C. § 363(b)(1). A court may authorize non-ordinary

course transactions using property of the estate pursuant to section 363(b) “when a sound

business purpose dictates such action.” Stephens Indus. Inc. v. McClung, 789 F. 2d 386, 390

(6th Cir. 1986) (approving a sale of assets pursuant to section 363(b)). Courts have authorized

payment of certain prepetition claims pursuant to section 363(b) where there is a sound business

purpose for doing so. See, e.g., In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D.

Del. 1999) (collecting cases); Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re

James A. Phillips, Inc.), 29 B.R. 391, 397 (S.D.N.Y. 1983) (relying on section 363 to allow

                                                  44
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51         Main Document
                                            Pg 45 of 56


contractor to pay prepetition claims of suppliers who were potential lien claimants because the

payments were necessary for general contractors to release funds owed to debtors); Ionosphere

Clubs, 98 B.R. at 175 (finding that a sound business justification existed to justify payment of

certain prepetition wages).

                  63.     Roll-ups are a common feature in debtor in possession financing

arrangements. Courts in this jurisdiction and others have approved similar features in the context

of debtor in possession financing. See, e.g., In re Payless Holdings LLC, No. 17-42267-659

(Bankr. E.D. Mo. Apr. 5, 2017); In re Arch Coal, Inc., No. 16-40120-705 (Bankr. E.D. Mo. Jan.

15, 2016); In re Bakers Footwear Group, Inc., No. 12-49658 (Bankr. E.D. Mo Oct. 5, 2012); In

re Milacron Inc., No. 09-11235 (JVA) (Bankr. S.D. Ohio Mar. 11, 2009) [Docket No. 47]

(authorizing approximately $55 million DIP and a roll-up of approximately $20 million); see

also In re Mattress Firm, Inc., No. 18-12241 (Bankr. D. Del. Oct. 9, 2018) [Docket No. 184]

(approving in interim order the roll-up of all outstanding prepetition revolving obligations); In re

Bon-Ton Stores, Inc., No. 18-10248 (Bankr. D. Del. Feb. 6, 2018) [Docket No. 120] (approving

in interim order the roll-up of all outstanding prepetition revolving obligations); In re Charming

Charlie LLC, No. 17-12906 (Bankr. D. Del. Dec 13, 2017) [Docket No. 93] (approving in

interim order the roll-up of all outstanding prepetition revolving obligations; In re rue21, Inc.,

No. 17-22045 (Bankr. W.D. Pa. May 18, 2017) [Docket No. 141] (approving in interim order the

roll-up of all outstanding prepetition revolving obligations and $100 million of prepetition term

loan obligations); In re Gymboree Corp., No. 17-32986 (Bankr. E.D. Va. June 12, 2017) [Docket

No. 86] (approving in interim order the roll-up of all outstanding prepetition revolving

obligations and $70 million of prepetition term loan obligations).




                                                45
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51                 Main Document
                                            Pg 46 of 56


                  64.     The Roll-Up Loans are a sound exercise of the Debtors’ business

judgment and are a material component of the DIP Facility. As described in the First Day

Declaration, the Boyko Declaration and the Herman Declaration, negotiations surrounding the

DIP Facility were hard fought and involved give and take on both sides. The Roll-Up Loans

were an essential component of the DIP Facility, however, and the Debtors understood them to

be a condition to the DIP Lenders’ willingness to extend credit to the Debtors. Accordingly, as

an indispensable component to a financing package for which the Debtors have a demonstrated

and immediate need, the Debtors submit that the Roll-Up Loans should be approved.

B.       The Debtors Should Be Authorized to Use the Cash Collateral

                  65.     Section 363(c) of the Bankruptcy Code governs a debtor’s use of a secured

creditor’s cash collateral. Specifically, that provision provides, in pertinent part, that:

         The trustee may not use, sell, or lease cash collateral . . . unless—

         (A)      each entity that has an interest in such cash collateral consents; or

         (B)      the court, after notice and a hearing, authorizes such use, sale, or lease in
                  accordance with the provisions of this section [363].

11 U.S.C. § 363(c)(2). Furthermore, section 363(e) provides that “on request of an entity that

has an interest in property . . . proposed to be used, sold or leased, by the trustee, the court, with

or without a hearing, shall prohibit or condition such use, sale, or lease as is necessary to provide

adequate protection of such interest.” 11 U.S.C. § 363(e).

                  66.     Here, the DIP Lenders and the Prepetition Secured Parties consent or,

under the Collateral Trust Agreement, are deemed to consent to the Debtors’ use of the Cash

Collateral, subject to the terms and limitations set forth in the Interim Order. Furthermore, as set

forth above, the proposed adequate protection is appropriate, fair and customary for debtor-in-




                                                    46
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                            Pg 47 of 56


possession financings of this type. Therefore, the Debtors submit that they should be authorized

to use the Cash Collateral on the terms set forth in the Interim Order.

C.       The Debtors Should Be Authorized to Pay the Fees in Connection with the DIP
         Facility

                  67.     As described above, the Debtors have agreed, subject to Court approval

and the effectiveness of the DIP Loan Agreements, to pay certain fees to the DIP Agents and the

DIP Lenders in connection with the DIP Facility. The fees payable to the DIP Agents and the

DIP Lenders and other obligations under the DIP Loan Agreements represent the most favorable

terms on which the DIP Lenders would agree to make the DIP Facility available. The Debtors

considered these fees when determining in the exercise of their sound business judgment that the

DIP Documents constituted the best terms on which the Debtors could obtain the postpetition

financing necessary to continue their operations and prosecute these Chapter 11 Cases.

Consequently, paying these fees in order to obtain the DIP Facility is in the best interests of the

Debtors’ estates and creditors and other parties in interest.

D.       The Scope of the Carve Out Is Appropriate

                  68.     The DIP Facility subjects the security interests and administrative expense

claims of the DIP Lenders to the Carve Out. Such carve-outs for professional fees under the

terms of the debtor’s postpetition financing have been found to be reasonable and necessary to

ensure that a debtor’s estate and any statutory committee can retain assistance from their

professionals in certain circumstances, including during an event of default. See Ames, 115 B.R.

at 40. Neither the Interim Order nor the DIP Facility directly or indirectly deprives the Debtors’

estates or other parties in interest of possible rights and powers by restricting the services for

which professionals may be paid in these cases. Additionally, the Carve Out protects against

administrative insolvency during the course of these cases by ensuring that assets remain for


                                                   47
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51               Main Document
                                            Pg 48 of 56


payment of the U.S. Trustee’s fees and professional fees of the Debtors and any appointed

statutory committee, notwithstanding the grant of superpriority claims, priming liens, and

adequate protection liens and claims.

                  69.     Courts in this district and others routinely approve carve-outs agreed to by

the debtors and their DIP financing lenders, and the Debtors request that the proposed Carve Out

in the Chapter 11 Cases be approved. See, e.g., In re Payless Holdings LLC, No. 19-40883-659

(Bankr. E.D. Mo. Apr. 4, 2019); In re Payless Holdings LLC, No. 17-42267-659 (Bankr. E.D.

Mo. May 17, 2017); In re Peabody Energy Corp., No. 16-42529-399 (Bankr. E.D. Mo. May 18,

2016); In re Noranda Aluminum, Inc., No. 16-10083 (Bankr. S.D. Mo. March 11, 2016); In re

Arch Coal, Inc., No. 16-40120 (Bankr. E.D. Mo. Jan. 15, 2016); In re US Fidelis, Inc., 2010

Bankr. LEXIS 5837, at *18 (Bankr. E.D. Mo. May 28, 2010).

E.       The DIP Lenders Should Be Deemed Good Faith Lenders Under Section 364(e)

                  70.     Section 364(e) of the Bankruptcy Code protects a good faith lender’s right

to collect on loans extended to a debtor, and its rights in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

                  The reversal or modification on appeal of an authorization under
                  this section [364 of the Bankruptcy Code] to obtain credit or incur
                  debt, or of a grant under this section of a priority or a lien, does not
                  affect the validity of any debt so incurred, or any priority or lien so
                  granted, to an entity that extended such credit in good faith,
                  whether or not such entity knew of the pendency of the appeal,
                  unless such authorization and the incurring of such debt, or the
                  granting of such priority or lien, were stayed pending appeal.

11 U.S.C. § 364(e).

                  71.     As explained in detail herein and in the Herman Declaration, the DIP

Facility offer the best and only terms on which to obtain needed postpetition financing and are


                                                    48
Doc#: US1:13410878v13
Case 20-41308           Doc 29    Filed 03/10/20 Entered 03/10/20 10:27:51        Main Document
                                             Pg 49 of 56


the result of arm’s length, good faith negotiations between the Debtors and the DIP Parties. The

terms and conditions of the DIP Documents are fair and reasonable, and the proceeds of the DIP

Facility will be used only for purposes that are permissible under the Bankruptcy Code.

Furthermore, no consideration is being provided to any party to the DIP Documents other than as

described herein. Accordingly, the Court should find that the DIP Lenders are “good faith”

lenders within the meaning of section 364(e) of the Bankruptcy Code and are entitled to all of the

protections afforded by that section.

F.       The Section 506(c) and “Equities of the Case” Waivers are Appropriate

                  72.     In connection with consenting to priming liens or the use of cash

collateral, prepetition secured parties commonly request a waiver of (a) section 506(c) of the

Bankruptcy Code, which permits the Debtors to surcharge collateral and (b) the “equities of the

case” exception from the general rule of section 552 of the Bankruptcy Code that prepetition

liens that attach to proceeds of collateral will continue to attach to postpetition proceeds. Here,

subject to entry of the Final Order, the requisite Prepetition Secured Parties are consenting to

have their liens primed by the DIP Liens as well as to the Debtors’ continued use of Cash

Collateral, thereby providing the Debtors with sufficient funds with which to continue their

business operations. Absent such consent, the Debtors would be forced to seek non-consensual

use of Cash Collateral and priming of the Prepetition Secured Parties’ liens, which would require

costly litigation, the outcome of which would be highly uncertain, with devastating consequences

if the Debtors did not prevail.

                  73.     As a condition to providing consent, the requisite Prepetition Secured

Parties require the Debtors to waive their rights under section 506(c) and the “equities of the

case” exception under Bankruptcy Code section 552(b), subject to and effective upon entry of

the Final Order. In addition, as the section 506(c) and “equities of the case” waivers would only

                                                 49
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51           Main Document
                                            Pg 50 of 56


be approved pursuant to the Final Order, parties in interest (including any Committee that may

be appointed) will have an opportunity to be heard in connection with the approval of such

waiver. Accordingly, the Debtors submit that the proposed section 506(c) and “equities of the

case” waivers are appropriate.

G.       The Automatic Stay Should Be Modified on a Limited Basis

         74.      The proposed Interim Order provides that the automatic stay provisions of section

362 of the Bankruptcy Code will be modified to allow:

         (i)      the execution, delivery, and performance of the DIP Documents, including,
                  without limitation, the DIP Credit Agreement and any collateral documents
                  contemplated thereby;

         (ii)     the execution, delivery and performance of one or more amendments, waivers,
                  consents or other modifications to and under the DIP Documents (in each case in
                  accordance with the terms of the DIP Documents and in such form as the Debtors,
                  the DIP Agent and the Required Lenders (as defined in the DIP Credit
                  Agreement) may agree), it being understood that no further approval of the Court
                  shall be required for any amendments, waivers, consents or other modifications to
                  and under the DIP Documents or the Budget, except that any modifications or
                  amendments to the DIP Documents that shorten the maturity thereof or increase
                  the aggregate commitments thereunder or the rate of interest payable with respect
                  thereto shall be on notice and subject to a hearing and Court approval, as
                  necessary;

         (iii)    the non-refundable and, upon entry of the Interim Order, irrevocable payment to
                  each of the DIP Lenders or the DIP Agent, as applicable, of the fees referred to in
                  the DIP Documents (which fees, in each case, shall be, and shall be deemed to
                  have been, approved upon entry of the Interim Order, and which fees shall not be
                  subject to any challenge, contest, attack, rejection, recoupment, reduction,
                  defense, counterclaim, offset, subordination, recharacterization, avoidance or
                  other claim, cause of action or other challenge of any nature under the Bankruptcy
                  Code, under applicable non-bankruptcy law or otherwise) and any amounts due
                  (or that may become due) in respect of any indemnification obligations under the
                  DIP Documents;

         (iv)     make the payments on account of the First Lien Adequate Protection Obligations
                  provided for in the Interim Order; and

         (v)      the performance of all other acts required under or in connection with the DIP
                  Documents.



                                                  50
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51        Main Document
                                            Pg 51 of 56


         75.      Stay modifications of this kind are ordinary and standard features of debtor in

possession financing arrangements and, in the Debtors’ business judgment, are reasonable and

fair under the circumstances of the Chapter 11 Cases. See, e.g., In re Milacron Inc., No. 09-

11235 (JVA) (Bankr. S.D. Ohio Apr. 10, 2009) (modifying automatic stay to permit DIP lender

to exercise rights under the DIP Documents); see also In re Forever 21, Inc., No. 19-12122 (KG)

(Bankr. D. Del. Sept. 29, 2019) (terminating automatic stay after an event of default on an

interim basis); In re Charming Charlie LLC, No. 19-11534 (CSS) (Bankr. D. Del. July 12, 2019)

(terminating automatic stay after a default or event of default and a notice period); In re Oreck

Corporation, No. 13-04006 (KML) (Bankr. M.D. Tenn. June 12, 2013) (terminating automatic

stay after a default or event of default and a notice period); In re James River Coal Co., No. 03-

04095 (MFH) (Bankr. M.D. Tenn. Mar. 26, 2003) (same).

                             Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  76.     By this Motion, the Debtors request that the Court enter an order

providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the

Debtors have established cause for a waiver of any stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 6004(h). For the reasons set forth herein and in

the First Day Declarations, the Debtors submit that notice of the relief requested herein is

appropriate under the circumstances and that ample cause exists to justify a waiver of the 14-day

stay imposed by Bankruptcy Rule 6004(h).

                                                   Notice

                  77.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad Hoc

Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent; (f) counsel

to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’ secured debt

                                                 51
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51         Main Document
                                            Pg 52 of 56


facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to Murray Energy

Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to Uniper Global

Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities and Exchange

Commission; (p) the United States Attorney’s Office for the Eastern District of Missouri; (q) the

state attorneys general for all states in which the Debtors conduct business; (r) the holders of the

thirty (30) largest unsecured claims against the Debtors, on a consolidated basis; (s) counsel to

the Committee; and (t) any party that has requested notice pursuant to Bankruptcy Rule 2002

(collectively, the “Notice Parties”). Notice of this Motion and any order entered hereon will be

served in accordance with Rule 9013-3(A)(1) of the Local Bankruptcy Rules. In light of the

nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.

                            [Remainder of Page Intentionally Left Blank]




                                                52
Doc#: US1:13410878v13
Case 20-41308           Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51      Main Document
                                            Pg 53 of 56


                  WHEREFORE, the Debtors respectfully request entry of the DIP Orders, granting

the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                  53
Doc#: US1:13410878v13
Case 20-41308   Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51   Main Document
                                    Pg 54 of 56


                                    Exhibit A

                              DIP Credit Agreement
Case 20-41308   Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51   Main Document
                                    Pg 55 of 56


                                    Exhibit B

                               Herman Declaration
Case 20-41308   Doc 29   Filed 03/10/20 Entered 03/10/20 10:27:51   Main Document
                                    Pg 56 of 56


                                    Exhibit C

                             Summary of DIP Budget
